Exhibit 10.2

CONFIDENTIAL

EXECUTION VERSION

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDED AND RESTATED

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

DATED AS OF MARCH 22, 2017

BY AND BETWEEN

ELI LILLY AND COMPANY

AND

IGNYTA, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

Definitions

     1  

ARTICLE 2

 

Licenses

     17  

2.1

 

Grant to Licensee

     17  

2.2

 

Grant to Lilly

     18  

2.3

 

Additional Licensing Provisions

     18  

2.4

 

Performance by Affiliates, Third Party Contractors and Sublicensees

     19  

2.5

 

Restrictive Covenants

     20  

2.6

 

Progress Updates

     20  

ARTICLE 3

 

Development

     21  

3.1

 

Overview of Licensee Development

     21  

3.2

 

Development Activities

     21  

3.3

 

Records, Reports and Information

     22  

3.4

 

On-Going Studies

     22  

3.5

 

Ownership and Transfer of Development Data

     22  

3.6

 

Rights of Reference

     23  

ARTICLE 4

 

Regulatory

     23  

4.1

 

Regulatory Data and Regulatory Materials

     23  

4.2

 

Regulatory Filings and Regulatory Approvals

     24  

4.3

 

Communications

     24  

4.4

 

Pharmacovigilance and Medical Inquiries

     25  

4.5

 

Regulatory Authority Communications Received by a Party

     26  

4.6

 

Recall, Withdrawal, or Market Notification

     26  

4.7

 

Licensee Support for the Reserved Field

     27  

4.8

 

Clinical Trial Subjects

     27  

ARTICLE 5

 

Commercialization

     27  

5.1

 

Commercialization

     27  

5.2

 

Performance

     27  

5.3

 

No Disparagement

     28  

5.4

 

Reports

     28  

5.5

 

Provisions Applicable to Sales Representatives and/or Medical Science Liaisons

     28  

5.6

 

Questions Regarding Products and Lilly Products

     29  

5.7

 

Promotional Materials

     29  

5.8

 

Trademarks and Trade Dress

     30  

5.9

 

Commercialization Data

     31  

5.10

 

Promotion of the Lilly Products

     31  

ARTICLE 6

 

Supply

     32  

6.1

 

Reserved

     32  

6.2

 

Packaging and Labeling; Certain Other Manufacturing Activities

     32  

6.3

 

Ongoing Supply

     32  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.4

 

Manufacturing Technology Transfer

     33  

ARTICLE 7

 

Payments

     33  

7.1

 

Reserved

     33  

7.2

 

Amendment Consideration

     33  

7.3

 

Milestone Payments

     35  

7.4

 

Royalty Payments

     35  

7.5

 

Royalty Payments and Reports

     37  

7.6

 

Taxes and Withholding

     37  

7.7

 

Currency Conversion

     38  

7.8

 

General Payment Procedures

     38  

7.9

 

Late Payments

     39  

7.10

 

Records; Audits

     39  

7.11

 

Licensee Capital Stock

     40  

ARTICLE 8

 

Intellectual Property Matters

     40  

8.1

 

Ownership of Intellectual Property

     40  

8.2

 

Disclosures

     41  

8.3

 

Patent Filings, Prosecution and Maintenance

     41  

8.4

 

Defense and Enforcement of Patents

     41  

8.5

 

Lilly Patents (including any patents covering or claiming a Combination
Invention) Excluding the Lilly Compound Patents

     43  

8.6

 

Patent Term Extensions

     44  

ARTICLE 9

 

Representations, Warranties and Covenants; Compliance

     44  

9.1

 

Mutual Representations and Warranties

     44  

9.2

 

Additional Representations, Warranties and Covenants of Lilly

     45  

9.3

 

Additional Representations, Warranties and Covenants of Licensee

     46  

9.4

 

Disclaimer

     47  

9.5

 

No Other Representations or Warranties

     47  

9.6

 

Compliance

     47  

9.7

 

Non-Competition

     48  

ARTICLE 10

 

Indemnification

     49  

10.1

 

Indemnification by Lilly

     49  

10.2

 

Indemnification by Licensee

     49  

10.3

 

Indemnification Procedures

     49  

10.4

 

Limitation of Liability

     50  

10.5

 

Insurance

     50  

ARTICLE 11

 

Confidentiality

     51  

11.1

 

Confidential Information

     51  

11.2

 

Publicity

     53  

11.3

 

Securities Filings

     53  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.4

 

Publications

     53  

11.5

 

Use of Names

     53  

11.6

 

Unauthorized Disclosure of Confidential Information

     54  

11.7

 

Survival

     54  

ARTICLE 12

 

Term and Termination

     54  

12.1

 

Term

     54  

12.2

 

Termination for Breach

     54  

12.3

 

Termination as a Result of Bankruptcy

     54  

12.4

 

Patent Challenge Termination by Lilly

     55  

12.5

 

Termination Pursuant to Section 3.2.5

     55  

ARTICLE 13

 

Effects of Expiration or Termination

     55  

13.1

 

Effect on Licenses

     55  

13.2

 

Program Transition

     55  

13.3

 

Accrued Rights

     56  

13.4

 

Survival

     56  

13.5

 

Rights in Bankruptcy

     56  

ARTICLE 14

 

Dispute Resolution

     57  

ARTICLE 15

 

Miscellaneous

     57  

15.1

 

Entire Agreement; Amendment

     57  

15.2

 

Force Majeure

     57  

15.3

 

Notices

     58  

15.4

 

Assignment

     59  

15.5

 

Offset Rights

     60  

15.6

 

Severability

     60  

15.7

 

Cumulative Remedies

     60  

15.8

 

Ambiguities; No Presumption

     60  

15.9

 

Headings

     60  

15.10

 

Interpretation

     60  

15.11

 

Governing Law; Equitable Relief; and Jurisdiction

     61  

15.12

 

No Waiver

     62  

15.13

 

No Third Party Beneficiaries

     62  

15.14

 

Independent Contractors

     62  

15.15

 

Counterparts; Facsimile Signatures

     62  

15.16

 

Release of Claims

     62  

 

SCHEDULES:

 

Schedule 1.49 – Lilly Compound Patents

 

Schedule 1.89 – Taladegib Chemical Structure

 

Schedule 2.1 – Third Party Contracts for On-Going Studies

  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

Schedule 7.1 – Share Issuance Agreement

 

Schedule 11.4 – Press Release

  

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This Amended and Restated License, Development and Commercialization Agreement
(this “Agreement”), dated as of March 22, 2017 (the “Effective Date”), is made
by and between Eli Lilly and Company, an Indiana corporation (“Lilly”), and
Ignyta, Inc., a Delaware corporation (“Licensee”). Lilly and Licensee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Lilly has developed the Compound (as defined below);

WHEREAS, Licensee is interested in further developing and commercializing the
Compound;

WHEREAS, Lilly wishes to grant a license to Licensee under certain intellectual
property rights related to the Compound to develop, manufacture and
commercialize Product (as defined below), and Licensee wishes to take such
license, in each case in accordance with the terms and conditions set forth
below;

WHEREAS, Lilly desires to retain certain rights to the Compound to pursue
combination therapies with the Lilly Target Molecules (as defined below), and
Licensee wishes to facilitate such combination activities, in each case, in
accordance with the terms and conditions set forth below;

WHEREAS, the Parties previously entered into that certain License, Development
and Commercialization Agreement (the “Original Agreement”), dated November 6,
2015 (the “Original Effective Date”), pursuant to which Lilly granted a license
to Licensee under certain intellectual property rights related to the Compound;
and

WHEREAS, the Parties desire to amend and restate the Original Agreement in its
entirety as set forth below and the Parties acknowledge and agree that this
Agreement satisfies the requirement of Section 15.1 of the Original Agreement
that any amendment of the Original Agreement be in writing.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this ARTICLE 1 or as otherwise defined elsewhere in
this Agreement:

 

1



--------------------------------------------------------------------------------

1.1    “Affiliate” means any entity directly or indirectly controlled by,
controlling, or under common control with, a Person, but only for so long as
such control shall continue. For purposes of this definition, “control”
(including, with correlative meanings, “controlled by”, “controlling” and “under
common control with”) means (a) possession, direct or indirect, of the power to
direct or cause direction of the management or policies of an entity (whether
through ownership of securities or other ownership interests, by contract or
otherwise), or (b) beneficial ownership of more than fifty percent (50%) (or the
maximum ownership interest permitted by Applicable Law) of the voting securities
or other ownership or general partnership interest (whether directly or pursuant
to any option, warrant or other similar arrangement) or other comparable equity
interests of an entity; provided, however, that where an entity owns a majority
of the voting power necessary to elect a majority of the board of directors or
other governing board of another entity, but is restricted from electing such
majority by contract or otherwise, such entity shall not be considered to be in
control of such other entity until such time as such restrictions are no longer
in effect.

1.2    “Analytical Release Testing and Characterization” means all activities
associated with carrying out the analytical testing and release of the Product.
Such activities shall include: transferring test methods, developing and
validating new analytical tests required, amending the release specifications to
be in compliance with local Applicable Law, conducting the release testing of
the Product and final release of the Product (including raw materials,
intermediates, drug substance, and drug product).

1.3    “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, as well as Applicable Law related
to the prevention of fraud, racketeering, money laundering or terrorism.

1.4    “Applicable Law” means any applicable United States federal, state or
local or foreign or multinational law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation, or any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award entered by or
with any Governmental Authority, or any license, franchise, permit or similar
right granted under any of the foregoing, or any similar provision having the
force or effect of law. For the avoidance of doubt, any specific references to
any Applicable Law or any portion thereof, shall be deemed to include all
then-current amendments thereto or any replacement or successor law, statute,
standard, ordinance, code, rule, regulation, resolution, order, writ, judgment,
injunction, decree, stipulation, ruling, or determination thereto.

1.5    “[***] Agreement” means that certain agreement entered into between Lilly
and [***] on [***].

1.6    “Business Day” means a day other than a Saturday, Sunday, or bank or
other public holiday in San Diego, California or Indianapolis, Indiana, United
States.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

1.7    “Calendar Quarter” means each three (3) month period commencing
January 1, April 1, July 1 or October 1 of any year; provided, however, that
(a) the first Calendar Quarter of the Term shall extend from the Original
Effective Date to the end of the first full Calendar Quarter thereafter, and
(b) the last Calendar Quarter of the Term shall end upon the expiration or
termination of this Agreement.

1.8    “Calendar Year” means the period beginning on the 1st of January and
ending on the 31st of December of the same year; provided, however, that (a) the
first Calendar Year of the Term shall commence on the Original Effective Date
and end on December 31 of the same year and (b) the last Calendar Year of the
Term shall commence on January 1 of the Calendar Year in which this Agreement
terminates or expires and end on the date of termination or expiration of this
Agreement.

1.9    “Change of Control” means, with respect to a Party, (a) the sale or
disposition to a Third Party of substantially all of the assets of such Party to
which the subject matter of this Agreement relates other than in conjunction
with any of the transactions described in clauses (b) through (d) of this
Section 1.9 (a “Program Sale”), (b) the acquisition by a Third Party which
constitutes one person, as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, together with any of such person’s
“affiliates” or “associates,” as such terms are defined in the Securities
Exchange Act of 1934, other than an employee benefit plan (or related trust)
sponsored or maintained by such Party or any of its Affiliates or persons
“acting in concert” as such term is used in the Internal Revenue Code, of more
than fifty percent (50%) of the outstanding shares of voting capital stock of
such Party, (c) the acquisition, merger or consolidation of a Party with or into
another Person, other than, in the case of this Section 1.9, an acquisition or a
merger or consolidation of a Party in which the holders of shares of voting
capital stock of such Party, immediately prior to such acquisition, merger or
consolidation will beneficially own, directly or indirectly, at least fifty
percent (50%) of the shares of voting capital stock of the acquiring Third Party
or the surviving entity in such acquisition, merger or consolidation, as the
case may be, immediately after such acquisition, merger or consolidation, or
(d) the sale or disposition to a Third Party of all or substantially all of the
assets of such Party.

1.10    “Clinical Trial” means a clinical trial, including any phase I clinical
trial, Phase II Clinical Trial, Phase III Clinical Trial, or Phase IV Clinical
Trial, as the case may be, and as any such trial is defined by an applicable
Regulatory Authority.

1.11    “Combination Invention” means an Invention that comprises the
composition of matter of a Compound in combination or conjunction with a Lilly
Target Molecule. Such Inventions include fixed dose formulations, treatment
regimens, articles of manufacture, methods of use, devices, and processes.

1.12    “Commercialization Product” means any Compound (i) for which Licensee
has obtained Regulatory Approval or (ii) which is actively being developed by
Licensee in a Clinical Trial as Licensee’s lead compound for the Compound
program for Commercialization, or (iii) which is developed by Lilly for use in a
Fixed Dose Combination Product as described in Section 1.27(i).

 

3



--------------------------------------------------------------------------------

1.13    “Commercialize” means, with respect to a compound or product, to
promote, market, distribute, Sell (and contract to Sell or, to the extent
applicable, offer for sale), import, export, or otherwise commercially exploit
or provide product support for such compound or product and to conduct
activities, other than Development or Manufacturing, in preparation for
conducting the foregoing activities, including activities to produce
commercialization support data and to secure and maintain market access and
reimbursement. “Commercializing” and “Commercialization” shall have correlative
meanings. For the avoidance of doubt, Commercialization does not include
Development and Manufacturing.

1.14    “Commercially Reasonable Efforts” means, with respect to a Party’s
efforts with respect to any objective, those reasonable, good faith efforts and
that level of resources required to accomplish such objective consistent with
the general practices such Party would normally use to accomplish a similar
objective under similar circumstances. With respect to any efforts relating to
the Development, Regulatory Approval, Manufacturing or Commercialization, as
applicable, of the Compound or Product by a Party, generally or with respect to
any particular country, such Party will be deemed to have exercised Commercially
Reasonable Efforts if such Party, subject to this Section 1.14, has exercised
those efforts normally used by such Party, in the relevant country, with respect
to a compound, product or product candidate, as applicable (1) to which such
Party or its Affiliates have similar rights, (2) which is of similar market
potential in such country, and (3) which is at a similar stage in its
development or product life cycle, as the Product, in each case, taking into
account, at the time such efforts are to be expended, issues of safety, efficacy
or stability; product profile; stage of development or life cycle status; the
competitive environment; market potential; the patent and other proprietary
position of the compound or product; the potential profitability of the compound
or product; the cost-effectiveness of efforts or resources while optimizing
profitability; the financial resources available; and other relevant scientific,
technical, operational and commercial factors.

Without limiting the foregoing, Commercially Reasonable Efforts requires, with
respect to such obligations, that Licensee: (x) promptly assign responsibility
for such obligation to specific employee(s) who are held accountable for
progress and monitor such progress on an on-going basis, (y) set objectives for
carrying out such obligations, and (z) allocate resources designed to advance
progress with respect to such objectives.

1.15    “Competing Products” means (i) Compounds, (ii) Products and/or (iii) any
other compounds or products that are useful for any oncology or dermatological
indication containing a small or large molecule that [***] for Hedgehog or
Smoothened. Notwithstanding the foregoing, Competing Products does not include
(a) any Compound, Product or Lilly Target Molecule to the extent contained in or
comprising a Lilly Product (including one in development) or (b) [***].

1.16    “Compound” means (a) Taladegib, (b) any other compounds or molecules
described generically or specifically within any of the Lilly Compound Patents
and (c) any salt,

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

free acid or base, crystal, co-crystal, hydrate, anhydrous form, solvate,
isomer, regioisomer, or stereoisomer (including enantiomers and diastereoisomers
of (a) or (b)) described generically or specifically within any of the Lilly
Compound Patents, in each case of (a), (b) and (c), in any dosage, form or
formulation.

1.17    “Compound Invention” means an Invention that comprises a composition of
matter of a Compound alone or in combination with a molecule other than a Lilly
Target Molecule.

1.18    “Control” and “Controlled by” means, with respect to any Know-How,
Invention, Patent, technology, copyright, trademark or other intellectual
property right, possession by a Party or its Affiliates (whether by ownership,
license grant or other means) of the legal right to grant the right to access or
use, or to grant a license or a sublicense to, such Know-How, Invention, Patent
Right, technology, copyright, trademark or other intellectual property right as
provided for herein without violating the proprietary rights of any Third Party
or any terms of any agreement or other arrangement between such Party (or any of
its Affiliates) and any Third Party.

1.19    “Designated Officer” means, for Lilly, the President of Lilly’s Oncology
Business Unit, and, for Licensee, the Chief Operating Officer.

1.20    “Develop” means to research, develop, analyze, test and conduct
preclinical trials, Clinical Trials (including, for the avoidance of doubt,
Phase IV Clinical Trials and any preclinical/clinical/CMC commitments following
Regulatory Approval) and all other regulatory trials, as well as any and all
activities pertaining to manufacturing development, formulation development,
medical affairs and lifecycle management (including the conduct of Phase IV
Clinical Trials not explicitly for registrational purposes and
non-interventional studies), including new indications, new formulations and all
other activities, including regulatory activities, related to securing and
maintaining Regulatory Approval. “Developing” and “Development” shall have
correlative meanings.

1.21    “Development Activities” means those Development activities undertaken
by or on behalf of a Party with respect to a compound or product, including the
On-Going Studies.

1.22    “Dollar” or “$” means the legal tender of the United States of America.

1.23    “Excluded Claim” means a dispute, controversy or claim between the
Parties that concerns (a) the validity or infringement, scope, enforceability or
inventorship of a patent, trademark or copyright, (b) any antitrust,
anti-monopoly or competition law, or (c) any breach of confidentiality
obligations.

1.24    “FDA” means the United States Food and Drug Administration and any
successor Regulatory Authority having substantially the same function.

1.25    “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

1.26    “First Commercial Sale” means, with respect to a Royalty Product in any
country, the first shipment of such Royalty Product to a Third Party in such
country for end use or consumption of such Royalty Product in such country after
Regulatory Approval of such Royalty Product in such country or, if earlier, the
invoicing of a Third Party for such shipment.

1.27    “Fixed Dose Combination Product” means (i) a product that contains a
Commercialization Product with a Lilly Target Molecule in finished dosage form
(i.e. a “single pill”), (ii) a product containing the Commercialization Product
and a separate product containing or comprising a Lilly Target Molecule, which
Commercialization Product and separate product are in separate final dosage
forms, and packaged together with appropriate labeling or (iii) a combination
therapy that includes a Compound (other than a Commercialization Product) and a
separate Lilly Target Molecule, which Compound and separate Lilly Target
Molecule are approved by a Regulatory Authority as separate final dosage forms
indicated for use in combination and which Lilly is selling pursuant to
Section 5.2.3(a).

1.28    “Force Majeure” means any circumstances whatsoever which are not within
the reasonable control of the Party affected thereby, potentially including an
act of God, war, act of terrorism, insurrection, riot, strike or labor dispute,
shortage of materials, fire, explosion, flood, government requisition or
allocation, breakdown of or damage to plant, equipment or facilities,
interruption or delay in transportation, fuel supplies or electrical power,
embargo, boycott, order or act of civil or military authority.

1.29    “Fully Burdened Manufacturing Cost” means the fully-burdened aggregate
reasonable direct and indirect costs and expenses incurred and recorded by a
Party in Manufacturing a Product consisting solely of:

(a)    direct labor costs (salaries, wages, employee benefits, overtime costs
and shift premiums);

(b)    direct materials (including raw materials and intermediates and
packaging) costs;

(c)    operating costs of facilities and equipment (including start up and
cleaning costs of production);

(d)    quality, release and in-process control costs;

(e)    charges for reasonable spoilage, scrap or rework costs;

(f)    amounts (without markup) that are paid to a Third Party, in connection
with the Manufacture of a Product or any component thereof;

(g)    any non-refundable or non-creditable indirect taxes, customs and excise
duties, or similar taxes paid or payable to any Third Party or Affiliate in
relation to the Manufacture of any portion of a Product; and

 

6



--------------------------------------------------------------------------------

(h)    the reasonable allocation of facility overhead, both fixed and variable,
to such Manufacturing operation (including the allocable costs of administrators
and managers overseeing manufacturing and production) maintenance, engineering,
safety, finance, capital equipment depreciation to the extent such capital
equipment is utilized with respect to Product, supply chain management,
management of agreements with Third Party contract manufacturers, and inventory
write off.

In each case of Sections 1.29(a)-(h), inclusive, solely to the extent
specifically identifiable to the Manufacture of such Product as determined in
accordance with GAAP.

Under no circumstances will Fully Burdened Manufacturing Cost include any costs
associated with excess capacity or idle plant and subject to Section 1.29(f)
above.

1.30    “Generic Product” means, with respect to a Royalty Product and a
country, any pharmaceutical product that is distributed by a Third Party (that
is not licensed by the relevant Selling Party) in such country (i) under a
Regulatory Approval approved by a Regulatory Authority in reliance, in whole or
in part, on the Regulatory Approval for such Royalty Product, including any
product authorized for sale (a) in the United States pursuant to
Section 505(b)(2) or 505(j) of the FD&C Act (21 U.S.C. 355(b)(2) and 355(j),
respectively), (b) in the EU pursuant to Article 10(1), Article 10(4) or Article
10a of Directive 2001/83/EC as amended, or (c) in any other country or
jurisdiction pursuant to all equivalents of such provisions in (a) and (b), and
(ii) which product (a) contains the same active pharmaceutical ingredient(s) as
such Royalty Product, (b) is approved based in part upon clinical data generated
and used for obtaining Regulatory Approval of such Product, and (c) solely with
respect to a 505(j) Regulatory Approval or foreign equivalent (but expressly
excluding 505(b)(2) or its foreign equivalent) is approved for at least one of
the same indication(s) as such Royalty Product in such country and is approved
for the same method of administration as such Royalty Product in such country.

1.31    “Good Clinical Practices” or “GCP” means all applicable Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(i) as set forth in the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonized Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95),
(ii) the Declaration of Helsinki (2004) as last amended at the 52nd World
Medical Association in October 2000 and any further amendments or clarifications
thereto, (iii) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection
of Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational
New Drug Application), as may be amended from time to time, and (iv) the
equivalent Applicable Law in any relevant country, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.32    “Good Laboratory Practices” or “GLP” means all applicable Good
Laboratory Practice standards, including, as applicable, (i) as set forth in the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 21 C.F.R. Part 58, and

 

7



--------------------------------------------------------------------------------

(ii) the equivalent Applicable Law in any relevant country, each as may be
amended and applicable from time to time.

1.33    “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, as applicable, (i) the principles detailed in
the U.S. Current Good Manufacturing Practices, 21 C.F.R. Sections 210, 211, 601
and 610, (ii) the principles detailed in the ICH Q7 guidelines, and (iii) the
equivalent Applicable Law in any relevant country, each as may be amended and
applicable from time to time.

1.34    “Government Official” means: (i) any official, officer, employee,
representative, or anyone acting in an official capacity on behalf of: (a) any
government or any department or agency thereof; (b) any public international
organization (such as the United Nations, the International Monetary Fund, the
International Red Cross, or the World Health Organization), or any department,
agency, or institution thereof; or (c) any government-owned or controlled
company, institution, or other entity, including a government-owned hospital or
university; (ii) any political party or party official; and (iii) any candidate
for political office.

1.35    “Governmental Authority” means any United States federal, state or
local, or any foreign, government or political subdivision thereof, or any
multinational organization or authority, or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body. For clarity, any Regulatory Authority shall be a Governmental
Authority.

1.36    “Healthcare Professional” or “HCP” means any person (including any
physician, physician’s assistant, nurse practitioner, radiologist, pathologist
or other medical professional where so licensed) licensed to prescribe,
administer, or dispense drugs who is in a position to directly influence or
recommend the prescription or purchase of Product; provided, that
non-prescribing support staff (e.g., nurses) shall also be considered an HCP
hereunder to the extent such support staff is in a position to directly
influence the prescription or purchase of Product by a person with prescribing
authority.

1.37    “IND” means an investigational new drug application, clinical trial
authorization or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformance with the requirements of such Regulatory Authority.

1.38    “Invented” means the acts of (an) inventor(s), as determined in
accordance with Applicable Law relating to inventorship set forth in the patent
laws of the United States (Title 35, United States Code), in discovering,
conceiving and reducing to practice an Invention.

1.39    “Invention” means any discovery or invention, whether or not patentable,
conceived or otherwise made by either Party, or by both Parties, under this
Agreement.

 

8



--------------------------------------------------------------------------------

1.40    “Joint Invention” means an Invention that is Invented jointly by an
employee of, or Person under an obligation of assignment to, each of Lilly and
Licensee or their respective Affiliates.

1.41    “Know-How” means all technical, scientific, regulatory and other
information, results, knowledge, techniques and data, in whatever form and
whether or not confidential, patented or patentable, including Inventions,
invention disclosures, discoveries, plans, processes, practices, methods,
knowledge, trade secrets, know-how, instructions, skill, experience, ideas,
concepts, data (including biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, safety, quality control, and
preclinical and clinical data), formulae, formulations, compositions,
specifications, marketing, pricing, distribution, cost, sales and manufacturing
data or descriptions. Know-How does not include any Patent claiming any of the
foregoing.

1.42    “Licensed Field” means any and all uses and applications, outside of the
Reserved Field.

1.43    “Licensee Invention” means an Invention, other than a Combination
Invention, that is Invented, solely or jointly with a Third Party, by an
employee of Licensee or its Affiliates or a Person under an obligation of
assignment to Licensee or its Affiliates.

1.44    “Licensee Know-How” means any and all Know-How, whether or not patented
or patentable, to the extent Controlled by, or on behalf of, Licensee or its
Affiliates as of the Original Effective Date or at any time during the Term that
is necessary in connection with the Development, Manufacture, Commercialization
or other use of the Compound or Product; provided, that this Section 1.44 shall
be subject to subclause (iii) of Section 15.4.

1.45    “Licensee Patent” means any Patent that (i) (a) is Controlled by
Licensee (or its Affiliates) as of the Original Effective Date or comes under
the Control of Licensee (or its Affiliates) during the Term (other than as a
result of the licenses granted by Lilly to Licensee under this Agreement) and
(b) that would be infringed by the Development, Manufacture, Commercialization
or use of the Compound or Product or that claims or covers Licensee Know-How or
(ii) a Licensee Collaboration Patent; provided, that this Section 1.45 shall be
subject to subclause (iii) of Section 15.4.

1.46    “Licensee Reserved Target(s)” means any of the following Targets: [***].

1.47    “Licensee Technology” means Licensee Know-How and Licensee Patents.

1.48    “Lilly Compound Patent” means (i) the Patents listed on Schedule 1.48
hereto and (ii) any Patents which claim priority to or through any of the
foregoing Patents and (iii) any foreign equivalents to any of the foregoing. For
clarity, Schedule 1.48 is the same as Schedule 1.49 attached to the Original
Agreement.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

1.49    “Lilly Invention” means (i) an Invention, other than a Compound
Invention, that is Invented solely or jointly with a Third Party, by an employee
of Lilly or its Affiliates or a Person under an obligation of assignment to
Lilly or its Affiliates or (ii) a Combination Invention.

1.50    “Lilly Know-How” means any and all Know-How, whether or not patented or
patentable, to the extent Controlled by Lilly or its Affiliates as of the
Original Effective Date or at any time during the Term that is necessary in
connection with the Development, Manufacture, Commercialization or other use of
the Compound or Product.

1.51    “Lilly Patent” means any Patent that (a) is Controlled by Lilly (or its
Affiliates) as of the Original Effective Date or comes under the Control of
Lilly (or its Affiliates) during the Term (other than as a result of the
licenses granted by Licensee to Lilly under this Agreement) and (b) that would
be infringed by the Development, Manufacture, Commercialization or use of a
Compound or Product or that claims or covers Lilly Know-How. For clarity, Lilly
Compound Patents are a subset of Lilly Patents.

1.52    “Lilly Product” means a Fixed Dose Combination Product or a Non-Fixed
Dose Combination Product that is, in each case, Controlled by Lilly or its
Affiliates, including any such product that is sold by a sublicensee of Lilly or
its Affiliates under the rights granted to Lilly under Section 2.2.

1.53    “Lilly Target” means (i) gamma secretase/NOTCH, (ii) PD-L1/PD-1,
(iii) TGF-b, (iv) PI3K-AKT-MTOR and (v) ERK.

1.54    “Lilly Target Molecule” means a molecule that is directed against a
Lilly Target and that has [***] for such Target; provided, however, that the
following shall be deemed not to be a Lilly Target Molecule: any compound or
product that (i) with respect to Development Activities, Lilly or its Affiliate
is Developing with [***], or (ii) with respect to Commercialization activities,
[***]. Notwithstanding the foregoing, “Lilly Target Molecule” does not include
any molecule that is being Developed or Commercialized by Licensee.

1.55    “Lilly Technology” means Lilly Know-How and Lilly Patents.

1.56    “Manufacture” or “Manufacturing” or “Manufactured” means, with respect
to a compound or product, the receipt, handling and storage of active
pharmaceutical ingredients, drug substance or drug product, medical devices and
other materials, the manufacturing, processing, packaging and labeling, holding
(including storage), quality assurance and quality control testing (including
release) of such compound or product (other than quality assurance and quality
control related to development of the manufacturing process, which activities
shall be considered Development Activities) and shipping of such compound or
product.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

1.57    “Marketing Authorization Application” or “MAA” means an application to
the appropriate Regulatory Authority for approval to sell the Product (but
excluding Pricing Approval) in any particular country or regulatory
jurisdiction.

1.58    “Medical Science Liaison” means an individual who is employed by or on
behalf of Licensee or its Affiliates and who provides educational services and
other educational efforts directed towards the medical and/or scientific
community.

1.59    “Net Sales” means, with respect to a Royalty Product, the gross amount
invoiced by a Selling Party thereof to non-Related Party Third Parties for such
Royalty Product, less:

(a)    trade, quantity and cash discounts allowed;

(b)    discounts, refunds, rebates, chargebacks, retroactive price adjustments,
and any other allowances that effectively reduce the net selling price;

(c)    Royalty Product returns and allowances;

(d)    wholesaler inventory management fees;

(e)    allowance for distribution expenses; and

(f)    any tax imposed on the production, sale, delivery or use of such Royalty
Product, including, sales, use, excise or value added taxes, or the annual fee
imposed on the pharmaceutical manufacturers by the U.S. government.

Such amounts shall be determined from the books and records of the Selling Party
maintained in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”) or, in the case of sublicensees, such similar accounting principles,
consistently applied. The Selling Party further agrees in determining such
amounts, it will use (or cause to be used, as applicable) the Selling Party’s
then current standard procedures and methodology, including the Selling Party’s
then current standard exchange rate methodology for the translation of foreign
currency sales into U.S. Dollars or, in the case of sublicensees, such similar
methodology, consistently applied, or a reputable source such as the Wall Street
Journal or Reuters.

In no event shall any particular amount of deduction identified above be
deducted more than once in calculating Net Sales (i.e., no “double counting” of
deductions).

1.60    “Non-Fixed Dose Combination Product” means a combination therapy (other
than a Fixed Dose Combination Product) that includes a Commercialization Product
prescribed for use in combination with a Lilly Target Molecule. For clarity,
Commercialization Product shall be deemed to be prescribed for use in
combination with a Lilly Target Molecule where a prescription for such
Commercialization Product on a unit basis is dispensed resulting from a

 

11



--------------------------------------------------------------------------------

prescription from an HCP to a patient, and, [***], a prescription for such Lilly
Target Molecule on a unit basis is dispensed resulting from a prescription
written by the same HCP (or a colleague or employee thereof) to the same
patient, in each case based on Prescription Data.

1.61    “On-Going Studies” means the following Clinical Trials involving the
Product: (1) that certain Clinical Trial with a clinicaltrial.gov identifier
NCT01919398; (2) that certain Clinical Trial with ISRCTN Registry Number
15903698; and (3) that certain Clinical Trial with a clinicaltrial.gov
identifier NCT02530437. The Parties acknowledge and agree that the Clinical
Trial with a clinicaltrial.gov identifier NCT01226485 (the “HHBB Study”) was an
On-Going Study under the Original Agreement, but that responsibility for the
HHBB Study has been transitioned from Lilly to Licensee and that the HHBB Study
is not an On-Going Study under this Agreement.

1.62    “Patents” means any and all (a) issued patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisionals and renewals, and all patents
granted thereon, (c) patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including patent term adjustments, patent term extensions,
supplementary protection certificates or the equivalent thereof, (d) inventor’s
certificates, (e) other forms of government-issued rights substantially similar
to any of the foregoing, and (f) United States and foreign counterparts of any
of the foregoing.

1.63    “Patent Term Extension” means any term extensions, supplementary
protection certificates, Regulatory Exclusivity and equivalents thereof offering
Patent protection beyond the initial term with respect to any issued Patents.

1.64    “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture, Governmental Authority,
association or other entity.

1.65    “Phase II Clinical Trial(s)” means a human clinical trial of a compound
or product for an indication, the principal purpose of which is a determination
of safety and efficacy for such indication in the target patient population as
described in 21 C.F.R. §312.21(b), or similar clinical trial in a country other
than the US.

1.66    “Phase III Clinical Trial(s)” means a human clinical trial of a compound
or product for an indication on a sufficient number of subjects that is designed
to establish that the compound or product is safe and efficacious for its
intended use, and to determine warnings, precautions, and adverse reactions that
are associated with the compound or product in the dosage range to be
prescribed, and to support Regulatory Approval of the compound or product for
such indication or label expansion of the compound or product. For clarity, the
term “Phase III Clinical Trials” includes early access and compassionate use
programs.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

1.67    “Phase IV Clinical Trial(s)” means a human clinical trial, or other test
or study, of a compound or product for an indication that is commenced after
receipt of the initial Regulatory Approval for such indication in the country
for which such trial is being conducted and that is conducted within the
parameters of the Regulatory Approval for the compound or product for such
indication (and which may include investigator sponsored clinical trials),
including a clinical trial conducted due to the request or requirement of a
Regulatory Authority or as a condition of a previously granted Regulatory
Approval.

1.68    “Pre-Marketing” means all sales and marketing activities undertaken
prior to and in preparation for the launch of the Product. Pre-Marketing shall
include market research, key opinion leader development, advisory boards,
medical education, disease-related public relations, health care economic
studies, sales force training and other pre-launch activities prior to the First
Commercial Sale of the Product in a given country or other regulatory
jurisdiction.

1.69    “Prescription Data” means one or more data sets provided to Licensee by
a Third Party prescription data service that reports prescriptions dispensed for
a pharmaceutical or biologic product (by individual prescriber and by patient)
during a specified time period. If during the Term no Prescription Data exists
that meets such criteria, then the Parties will cooperate in good faith to
ascertain a reasonable method for measuring prescriptions written for the
Product (by individual prescriber and/or by patient) during a specified time
period, which method shall be implemented at Licensee’s reasonable expense.

1.70    “Pricing Approval” means, with respect to any country where a
Governmental Authority authorizes reimbursement or access, or approves or
determines pricing for pharmaceutical products, receipt (or, if required to make
such authorization, approval of determination effective publication) of such
reimbursement or access authorization or pricing approval or determination (as
the case may be).

1.71    “Product” means any pharmaceutical product, other than a Lilly Product,
containing or comprising the Compound, whether or not as the sole active
ingredient, and in any dosage, form or formulation; provided, however, that the
following shall be deemed not to be a Product: any combination product (whether
in a fixed dose or otherwise) that combines Compound or Product with another
product, which other product (i) with respect to Development Activities,
Licensee or its Affiliate is Developing [***], or (ii) with respect to
Commercialization activities, has [***]. For clarity, (a) Product does not
include a Fixed Dose Combination Product, but, subject to the proviso at the end
of the foregoing sentence, includes the Compound combined in a single product
with molecules other than Lilly Target Molecules and (b) Product includes all
Commercialization Products.

1.72    “Product Approval” means the approval of a Governmental Authority
necessary for the marketing and sale of a Product in a given country or
regulatory jurisdiction, which may include the approval of an MAA (but shall not
include any Pricing Approvals).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13



--------------------------------------------------------------------------------

1.73    “Product Complaint” means any written, verbal or electronic expression
of dissatisfaction regarding any Product sold by or on behalf of a Selling
Party, including reports of actual or suspected product tampering,
contamination, mislabeling or inclusion of improper ingredients.

1.74    “Product Specifications” means those Manufacturing, performance,
quality-control, and Packaging and Labeling specifications for the Product, as
such specifications may be amended from time to time pursuant to the terms of
this Agreement.

1.75    “Promotional Materials” means, all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the Product labels and package inserts) for marketing, advertising and promoting
of the Product in the Licensed Field, for use (i) by a Sales Representative or a
Medical Science Liaison or (ii) in advertisements, web sites or direct mail
pieces.

1.76    “Regulatory Approval” means, with respect to any Product or Lilly
Product in any regulatory jurisdiction for a given indication, approval from the
applicable Regulatory Authority permitting the manufacture, distribution, use
and sale of such product in such regulatory jurisdiction for such indication in
accordance with Applicable Law, including any Pricing Approvals.

1.77    “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, governmental Pricing Approval of a compound or product in such
country or regulatory jurisdiction.

1.78    “Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for the Product (including
any applicable Drug Master Files (“DMFs”), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation), in each case of the foregoing to the
extent Controlled by the applicable Party.

1.79    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority with respect to a
Product or a Lilly Product other than a Patent right.

1.80    “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain marketing authorization, market, sell or otherwise Commercialize a
Product or a Lilly Product in a particular country or regulatory jurisdiction.
Regulatory Materials include INDs, MAAs, presentations, responses, and
applications for other Product Approvals.

 

14



--------------------------------------------------------------------------------

1.81    “Related Parties” means Licensee’s Affiliates and sublicensees of the
rights granted to Licensee hereunder (excluding distributors).

1.82    “Released Claims” means any and all claims, demands, sums of money,
actions, rights, causes of action, obligations and liabilities of any kind or
nature whatsoever which Releasors, or any of them, has, may have had or claim to
have had, now has or claims to have, against any of Releasees, whether known or
unknown, or accrued or unaccrued, arising out of the Original Agreement.

1.83    “Reserved Field” means the use of a [***].

1.84    “Royalty Product” means a Product or Lilly Product, as applicable.

1.85    “Royalty Term” means, with respect to a Royalty Product on a
country-by-country and product-by-product basis, the period of time beginning on
the First Commercial Sale of such Royalty Product in such country and ending the
later of (a) the expiration of the last to expire Valid Claim of a Lilly
Compound Patent or Licensee Patent in such country, or (b) ten (10) years from
the First Commercial Sale of such Royalty Product in such country.

1.86    “Sales Representative” means an individual who is employed by a Party
and who performs details and other promotional efforts with respect to the
Product.

1.87    “Sell” means to introduce into the commercial supply chain; provided,
that, for clarity, Sell shall not include performing details or other
promotional efforts.

1.88    “Selling Party” means (a) with respect to Product, Licensee or a Related
Party; and (b) with respect to Lilly Product, Lilly or Lilly’s Affiliate or a
Third Party granted the right to sell such Lilly Product by Lilly or Lilly’s
Affiliate (excluding distributors).

1.89    “Taladegib” means that certain compound internally designated by Lilly
as LY2940680, and having the chemical structure and other defining
characteristics, set forth on Schedule 1.89.

1.90    “Target” means a node contained within a molecular pathway associated
with a disease to which a compound is directed to modulate the disease.    For
clarity, Target shall be deemed the same Target for a ligand, or enzyme and its
binding partner or receptor (for example: (i) if VEGFR2 is named as the Target,
VEGF ligand shall be deemed to be the same Target and vice versa, and (ii) MAP
kinase would be a molecular pathway, and hence not a Target, but MEK is a node
in the MAP kinase molecular pathway and hence could be a Target).

1.91    “Third Party” means any Person other than Lilly, Licensee or their
respective Affiliates.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

15



--------------------------------------------------------------------------------

1.92    “United States” or “U.S.” means the United States of America and its
possessions and territories.

1.93    “Valid Claim” means, with respect to a particular country, (a) a claim
of an issued and unexpired Patent that (i) has not been specifically held
permanently revoked, unenforceable or invalid by a decision of a court or other
Governmental Authority of competent jurisdiction, which decision is unappealed
or unappealable within the time allowed for appeal, and (ii) has not been
cancelled, withdrawn, abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (b) a bona fide claim
of a pending patent application filed in good faith included within a Patent
that has not been (i) cancelled, withdrawn or abandoned without being re-filed
in another application in the applicable jurisdiction, or (ii) finally rejected
by an administrative agency action from which no appeal can be taken or that has
not been appealed within the time allowed for appeal; provided, that any claim
in any patent application pending for more than [***] from the earliest date on
which such patent application claims priority shall not be considered a Valid
Claim for purposes of the Agreement from and after such [***] date unless and
until a patent containing such claim issues from such patent application.

1.94    Additional Definitions. The following terms have the meanings set forth
in the corresponding Sections of this Agreement:

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

16



--------------------------------------------------------------------------------

Term

 

Section

“Agreement”

  Preamble

“Audit”

  7.10

“Bankrupt Party”

  13.5

“Binding Affinity”

  1.15

“Breaching Party”

  12.2

“Claim”

  10.1

“CMC”

  1.78

“Commercialization Data”

  5.9

“Compound-Specific Assignee Patent”

  15.4

“Confidential Information”

  11.1.1

“Courts”

  15.11.3

“Cure Period”

  12.2

“Development Data”

  3.5

“Dispute”

  ARTICLE 14

“DMFs”

  1.78

“eCTD”

  4.1

“Effective Date”

  Preamble

“GAAP”

  1.59

“HHBB Study”

  1.61

“ICH”

  1.31

“Indemnified Party”

  10.3.1

“Indemnifying Party”

  10.3.1

“Infringement Claim”

  8.4.1

“Licensee”

  Preamble

“Licensee Collaboration Patents”

  8.1.1

“Lilly”

  Preamble

“Lilly Collaboration Patents”

  8.1.1

Term

 

Section

“Losses”

  10.1

“Milestone Notification Notice”

  7.3

“Original Agreement”

  Preamble

“Original Effective Date”

  Preamble

“Packaging and Labeling”

  6.2

“Party” or “Parties”

  Preamble

“Pre-Existing Acquirer Product”

  9.7.2

“Pre-Existing Sublicensee Product”

  2.4.2

“Product Trade Dress”

  5.8.1

“Product Trademark”

  5.8.1

“Program Sale”

  1.9

“Quality Agreement”

  6.3.3

“Recovery”

  8.4.2(c)(iv)

“Regulatory Support”

  4.7

“Releasee”

  15.16

“Releasor”

  15.16

“Shares”

  7.1

“Share Issuance Agreement”

  7.1

“Sublicensee”

  2.4.2

“Sublicense Notice”

  2.4.2

“Supply Agreement”

  6.3.3

“Term”

  12.1

“Third Party Patent”

  7.4.4(b)

“Upfront Payment”

  7.1

“U.S. Bankruptcy Code”

  13.5

“VAT”

  7.6.1

 

 

ARTICLE 2

LICENSES

2.1    Grant to Licensee. Subject to the terms and conditions of this Agreement,
including the rights granted by Licensee to Lilly under Section 2.2, Lilly
hereby grants to Licensee during the Term an exclusive (even as to Lilly and its
Affiliates, but, subject to the non-

 

17



--------------------------------------------------------------------------------

exclusive rights granted to Third Parties pursuant to the [***] Agreement and
the contracts listed in Schedule 2.1), worldwide, payment-bearing license with
the right to sublicense in accordance with Section 2.4.2, under and with respect
to the Lilly Technology, to Develop, Manufacture, have Manufactured and
Commercialize Products and/or Compounds (for clarity any Commercialization of a
Compound shall be as a Product).

2.2    Grant to Lilly. Subject to the terms and conditions of this Agreement,
Licensee, together with its Affiliates, hereby grants to Lilly an exclusive
(even as to Licensee and its Affiliates, but subject to the right of Licensee to
Manufacture and have Manufactured the Commercialization Products and to Sell the
Commercialization Products in the Reserved Field in accordance with this
Agreement), worldwide, payment-bearing license, with the right to sublicense,
under the Licensee Technology and Lilly Technology, to Develop, Manufacture and
Commercialize Lilly Products; provided, that (a) the right of Lilly to
Manufacture, or have Manufactured on its behalf, Compound is subject to
Section 6.3, and (b) the right of Lilly to Sell the Commercialization Product
component of a Non-Fixed Dose Combination Product is subject to
Section 5.2.3(a), in each case, solely in and for the Reserved Field. For
clarity, the license granted under this Section 2.2 includes the right for Lilly
to Develop a Compound for formulation with a Lilly Target Molecule in a final
dosage form.

2.3    Additional Licensing Provisions.

2.3.1    Negative Covenant.

(a)    Each Party covenants that it will not use or practice any of the other
Party’s Patent rights or other intellectual property rights licensed (or
sublicensed, as applicable) to it under this ARTICLE 2, except for the purposes
expressly permitted in the applicable license grant.

(b)    Licensee covenants that, consistent with and subject to the scope of the
licenses granted under ARTICLE 2, with respect to the Lilly Technology and the
Reserved Field, it shall (i) not conduct any Development Activities using the
Lilly Technology in the Reserved Field, (ii) only conduct those manufacturing
activities using the Lilly Technology in and for the Reserved Field as expressly
permitted herein, and (iii) only Sell Product using the Lilly Technology in the
Reserved Field as expressly permitted herein, and conduct no other
commercialization activities using the Lilly Technology in the Reserved Field.
The foregoing covenant shall not be applicable to any activity if the only Lilly
Technology that would be infringed or misappropriated by conducting such
activity is Lilly Know-How that is no longer subject to treatment as
Confidential Information consistent with Section 11.1.1.

(c)    Lilly covenants that, consistent with and subject to the scope of the
licenses granted under ARTICLE 2, with respect to the Licensee Technology and
the Licensed Field, it shall (i) not conduct any Development Activities using
the Licensee Technology in the Licensed Field, (ii) only conduct those
manufacturing activities using the Licensee Technology

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

18



--------------------------------------------------------------------------------

in and for the Reserved Field as expressly permitted herein, and (iii) only Sell
Lilly Products using the Licensee Technology in the Reserved Field as expressly
permitted herein, and conduct no other commercialization activities using the
Licensee Technology outside the Reserved Field. The foregoing covenant shall not
be applicable to any activity if the only Licensee Technology that would be
infringed or misappropriated by conducting such activity is Licensee Know-How
that is no longer subject to treatment as Confidential Information consistent
with Section 11.1.1.

2.3.2    No Implied Licenses; Retained Rights. Except as explicitly set forth in
this Agreement, neither Party grants any license, express or implied, under its
intellectual property rights to the other Party, whether by implication,
estoppel or otherwise, and each Party hereby agrees that it does not have rights
under any intellectual property of the other Party that are broader than the
licenses expressly granted herein.

2.4    Performance by Affiliates, Third Party Contractors and Sublicensees.

2.4.1    Performance by Affiliates and Third Party Contractors. The Parties
recognize that each may perform some or all of its obligations under this
Agreement through Affiliates and/or Third Party vendors or service providers
(“Third Party Contractors”); provided, however, that each Party shall remain
responsible for and be guarantor of the performance by its Affiliates and Third
Party Contractors and shall cause its Affiliates and Third Party Contractors to
comply with the provisions of this Agreement in connection with such
performance. Each Party hereby expressly waives any requirement that the other
Party exhausts any right, power or remedy, or proceed against an Affiliate or
Third Party Contractor, for any obligation or performance hereunder prior to
proceeding directly against such Party. Wherever in this Agreement the Parties
delegate responsibility to Affiliates or Third Party Contractors, the Parties
agree that such entities may not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way.

2.4.2    Sublicensees. Licensee shall have the full right (but not the
obligation) to sublicense those rights granted to it under Section 2.1 to a
Third Party, including through multiple tiers of sublicense to Third Parties
(each such Third Party, a “Sublicensee”); provided, however, that, Licensee may
not grant any such sublicense without (i) Licensee providing prior written
notice (at least twenty (20) Business Days in advance) to Lilly, which shall
include a description of the rights to be granted and the purpose therefor, the
identity of the Third Party and the countries involved (a “Sublicense Notice”),
and (ii) Lilly’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Within fifteen (15) Business Days of receipt
of any Sublicensee Notice, Lilly shall respond in writing to Licensee either
(x) consenting to the grant of such sublicense or (y) rejecting such sublicense
if Lilly in good faith believes that it has reasonable grounds for withholding
its consent to such sublicense. If Lilly fails to provide such written response
within fifteen (15) Business Days of receipt of such Sublicense Notice, then,
effective upon the expiration of such fifteen (15) Business Day period, Lilly
shall be deemed to have consented to the grant of the sublicense described in
such Sublicense Notice. Licensee shall remain responsible for the performance of
all Sublicensees. For clarity, Third Party Contractors performing Product
Development, Manufacturing or other services on behalf and for the benefit of
Licensee shall not be considered Sublicensees, unless they are granted a
sublicense under the rights granted to Licensee under Section 2.1, in which

 

19



--------------------------------------------------------------------------------

case such a Third Party Contractor will also be a Sublicensee (or potential
Sublicensee) subject to this Section 2.4.2. With respect to any Sublicensee
granted a sublicense to any Commercialization rights hereunder, Licensee shall
ensure that each Sublicensee accepts in writing all applicable terms and
conditions of this Agreement, including the non-competition, reporting, audit,
inspection and confidentiality provisions hereunder; provided, that, with
respect to the non-competition clause set forth in Section 9.7, a Sublicensee
shall not be prohibited from continuing to develop and/or commercialize a
compound or product with respect to which [***] has occurred at the time of, or
is being commercialized by such Sublicensee prior to, the effective date of the
sublicense (a “Pre-Existing Sublicensee Product”); provided, further, that under
no circumstances may such Sublicensee use the Lilly Technology subject to such
sublicense in the development and commercialization of such Pre-Existing
Sublicensee Product. For the avoidance of doubt, (a) Licensee will remain
directly responsible for all amounts owed to Lilly under this Agreement, and
(b) each Sublicensee is subject to the negative and restrictive covenants set
forth in Sections 2.3.1 and 2.5, respectively. Licensee hereby expressly waives
any requirement that Lilly exhaust any right, power or remedy, or proceed
against a Sublicensee, for any obligation or performance hereunder prior to
proceeding directly against Licensee.

2.5    Restrictive Covenants. Licensee hereby covenants and agrees that it shall
not (and shall cause its Related Parties not to), either directly or indirectly,
Develop or market (i) the Product for use outside the Licensed Field or (ii) any
product(s), including Product, in or for the Reserved Field. Without limiting
the generality of the foregoing, Licensee (and its Related Parties) shall not
engage in any advertising activities relating to the Product directed to use
outside the Licensed Field. It is the desire and intent of the Parties that the
restrictive covenants contained in this Section 2.5 be enforced to the fullest
extent permissible under Applicable Law and public policies applied in each
jurisdiction in which enforcement is sought. Lilly and Licensee believe that the
restrictive covenants in this Section 2.5 are valid and enforceable. However, if
any restrictive covenant should for any reason become or be declared by a
competent court or competent authority to be invalid or unenforceable in any
jurisdiction, such restrictive covenant shall be deemed to have been amended to
the extent necessary in order that such provision be valid and enforceable, such
amendment shall apply only with respect to the operation of such provision of
this Section 2.5 in the particular jurisdiction in which such declaration is
made.

2.6    Progress Updates. Each Party shall keep the other Party reasonably
informed as to its progress and activities relating to the Development,
Manufacture and Commercialization of the Product in the Licensed Field, in the
case of Licensee, or the Lilly Products in the Reserved Field, in the case of
Lilly, including with respect to regulatory matters and meetings with Regulatory
Authorities, by way of updates once every [***] to the other Party and as
otherwise specified in this Agreement. In connection therewith, each Party shall
provide the other Party with such information regarding such progress and
activities concerning such Party’s Development Activities.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

DEVELOPMENT

3.1    Overview of Licensee Development. Subject to the terms and conditions of
this Agreement, Licensee shall be responsible for the Development of the Product
for use in the Licensed Field as set forth herein. Licensee shall [***];
provided, that, upon Licensee determining to develop [***] as the
Commercialization Product, Licensee shall use Commercially Reasonable Efforts to
perform Development Activities for such Compound and Commercialization Product.

3.2    Development Activities.

3.2.1    Licensee Development Activities. Licensee agrees that the initial
Commercialization Product shall be Taladegib. Notwithstanding the foregoing,
Licensee shall have the right to abandon Development of Taladegib (or the
then-current Commercialization Product) and to then Develop an alternative
Compound as the Commercialization Product, following discussion with respect
thereto with Lilly and good faith consideration of any comments Lilly may
provide, provided that if such decision was made for any reason other than
substantive and verifiable safety concerns, Lilly shall have the right to
continue Development of Taladegib (or the then-current Commercialization
Product). [***].

3.2.2    Lilly Development Activities. Except as set forth in Section 3.2.1,
Lilly shall conduct Development Activities in the Reserved Field only for Lilly
Product that includes the current Commercialization Compound or with such other
Compound as may be necessary or useful to formulate a Fixed Dose Combination
Product combining such Compound and the applicable Lilly Target Molecule in
final dosage form.

3.2.3    Compliance. Licensee shall conduct Development Activities in accordance
with sound and ethical business and scientific practices, and in compliance with
all Applicable Law, including GMPs, GCPs and GLPs, and also including all
applicable data privacy and data protection laws. In addition, Licensee shall
not use in any capacity, in connection with its Development (or
Commercialization) of the Compound or Product hereunder, any Person who has been
debarred pursuant to Section 306 of the FD&C Act (or similar Applicable Law
outside of the U.S.), or who is the subject of a conviction described in such
section, and Licensee shall inform Lilly in writing immediately to the extent it
becomes aware that it or any Person who is performing services Licensee
hereunder is debarred or is the subject of a conviction described in Section 306
(or similar Applicable Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to Licensee’s
knowledge, is threatened, relating to the debarment of Licensee or any Person
used in any capacity by Licensee in connection with its Development (or
Commercialization) of the Compound or Product hereunder.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

21



--------------------------------------------------------------------------------

3.2.4    Development Costs. Licensee shall be solely responsible for one hundred
percent (100%) of all Development costs incurred with respect to any Development
Activities or Analytical Release Testing and Characterization associated with
the Product for the Licensed Field incurred on or after the Original Effective
Date.

3.2.5    Failure to Develop. If Licensee (either itself or through an Affiliate,
Sublicensee or an assignee of Licensee’s rights hereunder) neither is actively
developing Taladegib in a Clinical Trial as of December 31, 2018 (it being
understood that continuing the HHBB Study, by itself, shall not constitute
active development for purposes of this Section 3.2.5) nor has filed an IND for
an alternative Compound by December 31, 2018, then this Agreement shall
immediately terminate and Article 13 shall apply.

3.3    Records, Reports and Information.

3.3.1    General. Licensee shall, and shall cause each of its Related Parties
to, maintain current and accurate records (paper or electronic) of work
conducted by it in relation to Development of the Products, in accordance with
standard business practices and Applicable Law.

3.3.2    Status Updates. As part of Licensee’s updating obligations pursuant to
Section 2.6, Licensee shall provide Lilly with reports summarizing its
Development Activities with respect to the Compound and/or Product, including
the preparation of any Regulatory Materials, Regulatory Authority review of
Regulatory Materials, and Regulatory Approvals, and the results thereof during
the [***].

3.3.3    Access to Records. Lilly shall have the right to review all records
related to Development Activities maintained by Licensee with respect to the
Compound and/or Product at reasonable times, upon written request, in each case,
to the extent necessary for Lilly to Develop or Commercialize Lilly Products.

3.4    On-Going Studies. As between the Parties, Lilly shall continue to
conduct, and supply necessary clinical materials, including the Compound, for
the performance of, the On-Going Studies. Notwithstanding the foregoing, Lilly
will have the right to wind-down the On-Going Studies [***]. Licensee shall
reimburse Lilly promptly for any direct costs incurred by Lilly in connection
with the On-Going Studies and for activities occurring on or after the Original
Effective Date.

3.5    Ownership and Transfer of Development Data. All data (including
pre-clinical, clinical, technical, chemical, safety, and scientific data and
information), Know-How and other results generated by or resulting from or in
connection with the Development of the Compound (including any Product and the
Manufacture thereof), including relevant screening data, Regulatory Data and
synthesis schemes, including descriptions in any form, data and other
information (collectively, the “Development Data”), shall be owned solely and
exclusively by

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

22



--------------------------------------------------------------------------------

the Party generating such data and shall be Confidential Information of such
Party (and each Party shall require that all of its Affiliates, Sublicensees (or
licensees in the case of Lilly) and subcontractors assign any of such
Affiliates’, Sublicensees’ (or licensees’ in the case of Lilly) and
subcontractors’ right, title and interest in and to such Development Data to
such Party). With respect to Development Data generated by a Party, such Party
shall promptly provide the other Party with copies of reports and summaries
thereof, in each case as such reports and summaries become available to such
Party, in each case solely to the extent necessary for such other Party to fully
exercise its rights under Section 2.1 or Section 2.2, as applicable. Licensee
may only use the Development Data provided by Lilly in accordance with the
rights granted to Licensee under Section 2.1.

3.6    Rights of Reference. Licensee hereby grants Lilly (and its Affiliates and
designees) a right of reference to all Development Data (and safety data
generated therefrom) owned by Licensee (or Related Parties) for uses solely in
connection with the licenses granted to Lilly hereunder with respect to the
Reserved Field (including in connection with the Development (including
obtaining and maintaining Regulatory Approvals), Manufacturing and
Commercialization of Lilly Products), which right of reference shall survive the
expiration or termination of this Agreement. Lilly hereby grants Licensee (and
its Affiliates and designees) a right of reference to all Development Data (and
safety data generated therefrom) owned by Lilly (or its Affiliates) for all uses
solely in connection with the licenses granted to Lilly hereunder with respect
to the Licensed Field (including the Development (including obtaining and
maintaining Regulatory Approvals), Manufacturing and Commercialization of
Products), which right of reference shall survive the expiration or termination
of this Agreement to the extent that the license granted to Licensee under
Section 2.1 survives the expiration or termination of this Agreement.

ARTICLE 4

REGULATORY

4.1    Regulatory Data and Regulatory Materials. During the Term, Lilly and
Licensee shall each promptly provide to the other copies of any Regulatory
Materials and Regulatory Data that either may generate or otherwise acquire that
is necessary for such other Party to Develop, Manufacture or Commercialize its
respective products (i.e., Products in the case of Licensee, and Lilly Products
in the case of Lilly) and that was not previously provided under the Original
Agreement. Lilly shall make such data and information available in electronic
common technical document (“eCTD”) format as is currently in such eCTD format,
it being understood that Lilly shall provide all other data and information not
in eCTD format in its current electronic and/or paper format. For clarity,
Licensee shall have the right to use and reference all such data and information
made available under this Section 4.1 in connection with its Development and
Commercialization of Products in accordance with this Agreement. Each Party may
use the Regulatory Materials and Regulatory Data provided by the other Party
hereunder only in accordance with the rights granted to, or retained by, such
other Party hereunder.

 

23



--------------------------------------------------------------------------------

4.2    Regulatory Filings and Regulatory Approvals.

4.2.1    General Responsibilities; Ownership of Regulatory Approvals. Except
with respect to the On-Going Studies, and subject to Section 3.4 and
Section 4.4.3, Licensee shall be responsible for the preparation of all
Regulatory Materials necessary or desirable for obtaining and maintaining the
Regulatory Approvals for the Product in the Licensed Field (including in
connection with the HHBB Study, Patient Information Leaflets, labeling and
packaging for Products) and Licensee shall submit such Regulatory Materials, as
applicable, to the applicable Governmental Authorities. For clarity, to the
extent allowed by Applicable Law, all Regulatory Approvals for the Product in
the Licensed Field shall be held and owned by Licensee in its name.

4.2.2    Pricing Approvals. To the extent that a given country or regulatory
jurisdiction requires Pricing Approval for sale of the Product in the Licensed
Field, Licensee shall (to the extent permitted by Applicable Law) be solely
responsible for (and shall use Commercially Reasonable Efforts toward) obtaining
and maintaining Pricing Approvals in all such countries and regulatory
jurisdictions, in its own name. Without limiting the foregoing, Licensee shall
use Commercially Reasonable Efforts to apply for Pricing Approvals in each
country or regulatory jurisdiction where Pricing Approvals are required for the
sale of the Product in the Licensed Field no later than [***] following receipt
of the Product Approval in such country or regulatory jurisdiction.

4.2.3    Cost of Regulatory Activities. All regulatory costs incurred on or
after the Original Effective Date in connection with the preparation of
Regulatory Materials for, and obtaining of Regulatory Approvals in, the Licensed
Field for the Product shall be borne solely by Licensee. Licensee shall be
responsible for all regulatory costs involved in the maintenance of all
Regulatory Approvals for the Product in the Licensed Field, and Lilly shall be
responsible for all regulatory costs involved in the maintenance of all
Regulatory Approvals for the Lilly Products in the Reserved Field.

4.3    Communications.

4.3.1    Except as may be required by Applicable Law, Licensee (and its
Affiliates, Sublicensees, subcontractors, wholesalers or distributors) shall not
communicate in writing with any Regulatory Authority with respect to a Lilly
Product or an On-Going Study unless (a) such communication is directly and
solely related to the Compound component of a Lilly Product, or (b) requested or
permitted in writing to do so by Lilly, or unless so ordered by such Regulatory
Authority, and in each case of (a) and (b) Licensee shall immediately notify
Lilly of such order and shall, to the extent permitted by Applicable Law, not
take any further actions or communicate with such Regulatory Authority further
until Lilly has provided instruction as to how to proceed. All communications
with Regulatory Authorities regarding the Product in the Licensed Field shall be
undertaken as provided in this Agreement.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

24



--------------------------------------------------------------------------------

4.3.2    Except as may be required by Applicable Law, Lilly (and its Affiliates,
licensees (other than Licensee), subcontractors, wholesalers or distributors)
shall not communicate in writing with any Regulatory Authority with respect to
the Product for use outside the Reserved Field unless (a) such communication is
directly and solely related to a Lilly Product or an On-Going Study, or
(b) requested or permitted in writing to do so by Licensee, or unless so ordered
by such Regulatory Authority, and in each case of (a) and (b) Lilly shall
immediately notify Licensee of such order and shall, to the extent permitted by
Applicable Law, not take any further actions or communicate with such Regulatory
Authority further until Licensee has provided instruction as to how to proceed.

4.4    Pharmacovigilance and Medical Inquiries.

4.4.1    Pharmacovigilance. Subject to Section 4.2.1, Licensee, as the holder of
the Product Approvals, shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with the Product in the Licensed Field (whether or not Product
Approval has been achieved), in each case in accordance with Applicable Law and
this Agreement (and Licensee shall ensure that, in the Development and
Commercialization of the Product, it will record, investigate, summarize,
notify, report and review all adverse events in accordance with Applicable Law).
Lilly (or its designee) shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with Lilly Products. The Parties have entered into that certain
pharmacovigilance agreement dated March 29, 2016 (the “Pharmacovigilance
Agreement”) to ensure that adverse event and other safety information, including
aggregate safety reports, are exchanged, as required, and according to a
schedule that will permit each Party (and its designees or, solely with respect
to Lilly, its licensees) to comply with Applicable Law and regulatory
requirements in their respective markets. The Pharmacovigilance Agreement
identifies Licensee as the Party with responsibility for holding the global
safety database for the Product.

4.4.2    Medical Inquiries for the Product. Following the Original Effective
Date, subject to Section 4.2.1, Licensee shall be responsible for handling all
medical questions or inquiries in each country with regard to any Product in the
Licensed Field and Lilly shall be responsible for handling all medical questions
or inquiries in each county with regard to any Lilly Products, in each case in
accordance with Applicable Law and this Agreement.

4.4.3    Clinical Transparency. The Clinical Trial sponsor shall be responsible
for registering its Clinical Trials with the appropriate Clinical Trial
registries as per its standards and in accordance with Applicable Law. Lilly
will initiate the transfer of any applicable trial sponsorship in the United
States (clinicaltrials.gov) and/or in the European Union (EU Clinical Trial
Registry) to the Licensee, as agreed on by the Parties pursuant to the plan
entered into under Section 3.4. If the Licensee is not in agreement to take
sponsorship, then Lilly will release the trial results, when required, on the
applicable Clinical Trial registries.

 

25



--------------------------------------------------------------------------------

4.5    Regulatory Authority Communications Received by a Party.

4.5.1    General. Each Party shall promptly inform the other Party of
notification of any action by, or notification or other information that it
receives (directly or indirectly) from, any Regulatory Authority that (i) raises
any material concerns regarding the safety or efficacy of the Product or
Compound or Lilly Products, (ii) indicates or suggests a potential material
liability of either Party to Third Parties in connection with the Product or
Compound or Lilly Products, (iii) is reasonably likely to lead to a recall,
market withdrawal or market notification with respect to the Product or Compound
or Lilly Products, or (iv) relates to expedited and periodic reports of adverse
events with respect to the Product or Compound or Lilly Products, or Product
Complaints, and which may have an adverse impact on Regulatory Approval or the
continued Commercialization of the Product or Compound or Lilly Products.
Licensee shall be solely responsible for responding to any such communications
relating to the Product, Lilly shall be primarily responsible for responding to
any such communications relating to the Lilly Product (provided however, that to
the extent any such communication also relates to the Product, Lilly shall
discuss communication with Licensee in good faith prior to responding to the
extent allowed by Applicable Law), and the Parties shall reasonably cooperate
with and assist each other in complying with regulatory obligations. Each Party
shall also promptly provide the other Party with a copy of all material
correspondence received from a Regulatory Authority specifically regarding the
matters referred to above. Notwithstanding the foregoing, Lilly’s reporting
obligations under this Section 4.5.1 are limited to the Product or Compound
component of a Lilly Product and Lilly is not obligated under this Section 4.5.1
to provide Licensee with any notice or information that is related solely to a
Lilly Target Molecule.

4.5.2    Disclosures. In addition to its obligations under this Agreement, each
Party shall promptly disclose to the other Party the following regulatory
information:

(a)    All material information pertaining to actions taken by Regulatory
Authorities, in connection with the Product or Compound, including any notice,
audit notice, notice of initiation by Regulatory Authorities of investigations,
inspections, detentions, seizures or injunctions concerning the Product or
Compound, notice of violation letter (i.e., an untitled letter), warning letter
or service of process.

(b)    All information pertaining to notices from Regulatory Authorities
regarding material non-compliance with Applicable Law in connection with the
Product or Compound, including receipt of a warning letter or other notice of
alleged non-compliance from any Regulatory Authority relating to the Product or
Compound.

4.6    Recall, Withdrawal, or Market Notification. In the event that any
Governmental Authority threatens or initiates any action to remove the Product
from the market, Licensee shall notify Lilly of such communication promptly, but
in no event later than two (2) Business Days, after receipt thereof. Licensee
shall determine whether to initiate any recall, withdrawal or market
notification of the Product. Each Party shall at all times utilize a batch
tracing system that will enable the Parties to identify, on a prompt basis,
customers who have been supplied with Product of any particular batch, and to
recall such Product from such customers as set forth in this Section 4.6. The
Parties will reasonably cooperate with each other

 

26



--------------------------------------------------------------------------------

in obtaining all needed documentation and inventory requested during a recall,
withdrawal or market notification. All costs and expenses associated with
implementing a recall, withdrawal or market notification with respect to the
Product shall be borne by Licensee. For clarity, Lilly has the unilateral right
to initiate a recall, withdrawal or market notification with respect to a Fixed
Dose Combination Product.

4.7    Licensee Support for the Reserved Field. Licensee shall make itself
reasonably available to Lilly for regulatory explanations, advice and on-site
support, that may reasonably be required by Lilly relating to regulatory matters
in conjunction with its Development and Commercialization of the Lilly Products
(including preparation and filing for any INDs and MAAs) (the “Regulatory
Support”). The Regulatory Support shall be provided by Licensee at no charge up
to an [***], and Lilly shall reimburse Licensee for actual expenses reasonably
and wholly incurred by the Licensee in providing the Regulatory Support beyond
such cap; provided, that (a) Lilly has approved such expenses in advance and
(b) Licensee provides to Lilly reasonable evidence of such expenses being
incurred during the Term. Additionally, Licensee shall provide a copy of any
investigator’s brochure related to the Product to Lilly, and an updated copy of
any such investigator’s brochure promptly upon any modifications thereto, but,
in any event, at least annually.

4.8    Clinical Trial Subjects. Each Party has obtained, or shall obtain, all
consents and authorizations from data subjects that may be necessary in order
for such Party to disclose to the other Party all Development Data and
Commercialization Data, and all other data that may include the personal
information of data subjects, as required by this Agreement for the use and the
purposes set forth in this Agreement.

ARTICLE 5

COMMERCIALIZATION

5.1    Commercialization. During the Term, Licensee shall be solely responsible
for Commercializing the Product for use in the Licensed Field, which
Commercialization shall be in accordance with this Agreement. Licensee shall be
responsible for one hundred percent (100%) of the expenses (including
Pre-Marketing and other Commercialization expenses) incurred in connection with
the Commercialization of the Product for use in the Licensed Field. Without
limiting the foregoing, Licensee shall use Commercially Reasonable Efforts to
Commercialize the Product for use in the Licensed Field.

5.2    Performance. Without limiting the generality of the provisions of
Section 5.1, in connection with the Commercialization of the Product for use in
the Licensed Field by Licensee hereunder:

5.2.1    Bundled Products. In the event Licensee sells or has a Product sold as
part of a bundle with any other products, any discount on such bundle shall be
apportioned

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

27



--------------------------------------------------------------------------------

equitably across the products therein for purposes of determining Net Sales
under this Agreement.

5.2.2    Product Orders. Licensee shall be solely responsible for (i) receiving,
accepting and filling orders for the Product, (ii) handling all returns of the
Product, (iii) controlling invoicing, order processing and collection of
accounts receivable for the sales of the Product, and (iv) distributing and
managing inventory of the Product.

5.2.3    Product Launch.

(a)    To the extent that Licensee has not launched the Commercialization
Product in a given country as of the date that all applicable Regulatory
Approvals for the Non-Fixed Dose Combination Product in such country (or other
regulatory jurisdiction) have been obtained, Licensee shall [***]; provided,
that, Licensee will notify Lilly in writing within thirty (30) Business Days of
all applicable Regulatory Approvals for the Non-Fixed Dose Combination Product
being received with respect to such a country [***] in connection with the
Commercialization of the Non-Fixed Dose Combination Product in such country.
[***].

(b)    Notwithstanding Section 5.2.3(a), by no later than the date upon which
Licensee files for Regulatory Approvals of a Product in the United States,
Licensee will notify Lilly of where Licensee intends to pursue Regulatory
Approval outside of the United States for such Product and will discuss such
plans with Lilly in good faith.

5.3    No Disparagement. Neither Party shall disparage, defame, discredit, or
negatively comment to Third Parties in any way about or concerning the Product,
Compound, Lilly Product, or the other Party (including the other Party’s
activities, operations or other products) nor permit its employees, officers or
directors to do so, except as required by Applicable Law.

5.4    Reports. As part of Licensee’s updating obligations pursuant to
Section 2.6, Licensee shall, [***], provide Lilly a report summarizing its
significant Commercialization activities involving Product during [***].

5.5    Provisions Applicable to Sales Representatives and/or Medical Science
Liaisons.

5.5.1    General. Licensee shall, and shall cause its Sales Representatives to,
conduct all details with respect to the Product and perform its other
Commercialization activities under this Agreement in adherence with Applicable
Law and Regulatory Approvals, the Product package inserts, labeling and
packaging, including those relating to promotion of pharmaceutical products,
consumer protection, fraud and abuse and false claims, and in compliance with
all applicable data protection and data privacy rules.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

28



--------------------------------------------------------------------------------

5.5.2    Compensation. Licensee shall be solely responsible for (i) any
compensation that is payable to its Sales Representatives (including with
respect to any employee benefit plan), (ii) the payment or withholding of any
contributions, payroll taxes, or any other payroll-related item by or on behalf
of Licensee (or its Affiliates) or any of its Sales Representatives or Medical
Science Liaisons, and (iii) any failure of Licensee (or its Affiliates) to
withhold or pay required taxes or failure to file required forms with regard to
compensation and benefits paid or extended by Licensee (or its Affiliates) to
any of its Sales Representatives or Medical Science Liaisons. Licensee
acknowledges and agrees that Lilly does not and will not maintain or procure any
worker’s compensation, healthcare, or other insurance for or on behalf of the
Licensee’s Sales Representatives, all of which shall be Licensee’s sole
responsibility.

5.5.3    Training. Licensee shall be solely responsible for training, and all
costs associated with such training, its Sales Representatives and Medical
Science Liaisons using Commercially Reasonable Efforts and in all cases in
accordance with Applicable Law, including timely reporting of any adverse events
with respect to the Product.

5.5.4    Acts of Sales Representatives and Medical Science Liaisons. For the
avoidance of doubt, Licensee shall be solely responsible for any act or omission
of its Sales Representatives and Medical Science Liaisons while performing any
Commercialization activities (including any proceedings or claims for benefits
that any Sales Representative or Medical Science Liaison may make under or with
respect to any Lilly benefit plan). Licensee shall be solely responsible and
liable for all probationary and termination actions taken by it with respect to
its Sales Representatives and Medical Science Liaisons, as well as for the
formulation, content and dissemination (including content) of all employment
policies and rules (including written compliance policies, and probationary and
termination policies) applicable to its employees and contractors. Licensee
shall ensure that its policies require a clear delineation between the
promotional and medical activities, including training both its Sales
Representatives and Medical Science Liaisons on the differentiation of their
roles under Applicable Law. For clarity, Sales Representatives shall not engage
in medical affairs activities (including receiving, approving or delivering
grants) nor will they attend formulary committee meetings and no Medical Science
Liaison shall concurrently serve as a Sales Representative.

5.6    Questions Regarding Products and Lilly Products. Each Party shall
promptly refer to the other Party any and all questions such Party, its Sales
Representatives and/or its Medical Science Liaisons receive from any HCP
relating to the other Party’s product(s); provided, that, in the case of Lilly,
such referral shall only be with respect to questions pertaining to Compound or
Product as a monotherapy or in combination with molecules that are not Lilly
Target Molecules.

5.7    Promotional Materials.

5.7.1    Creation of Promotional Materials. Licensee will create and develop
Promotional Materials for the Product for the Licensed Field in accordance with
the Regulatory Approvals and Applicable Law.

 

29



--------------------------------------------------------------------------------

5.7.2    No Inclusion of Lilly Logos on Packaging and Promotional Materials.
Notwithstanding anything to the contrary herein, Licensee shall not use any
Lilly trademark, names, logos or housemark in connection with any Promotional
Materials for the Product for the Licensed Field. Without limiting the
foregoing, Licensee will take no action that will interfere with or diminish
Lilly’s rights in its respective trademarks, names and logos.

5.7.3    Ownership of Promotional Materials. During the Term, Licensee shall own
all right, title and interest in and to any Promotional Materials created by
Licensee hereunder relating to the Product in the Licensed Field, including
copyrights, but excluding any trademarks, names, logos and other marks owned by
or on behalf of Lilly or its Affiliates.

5.7.4    Use of Promotional Materials. The Promotional Materials, and any
aspects of those uniquely tied to the Product, shall be used by Licensee
exclusively in connection with the Commercialization of the Product in the
Licensed Field in accordance with the terms of this Agreement, and Licensee
shall not use, or allow any other Person (other than Related Parties) to use,
any such Promotional Materials except in accordance with this Agreement.

5.8    Trademarks and Trade Dress.

5.8.1    Trademark. Licensee shall have the right to Commercialize the Product
under the trademark and the trade dress selected by Licensee (the “Product
Trademark” and the “Product Trade Dress”, respectively). Notwithstanding the
foregoing, in the event that Lilly believes that the use or registration of the
Product Trademark or Trade Dress in a particular country would interfere with or
diminish the strategic value of the Lilly Products or be against the Applicable
Law of such country, or in conflict with any Third Party’s intellectual property
rights in that country, based on a review of market research, regulatory
research, legal searches, investigation results, and any other relevant
information that may have been collected by either Party that is relevant to the
clearance for use and registration of a trademark or for use and registration of
a trade dress, such Lilly shall present such concern to Licensee, and Licensee
shall consider such concern in good faith.

5.8.2    Use and Ownership of Product Trademarks and Product Trade Dress. All
uses of the Product Trademark and Product Trade Dress by Licensee (and its
Related Parties) to identify and/or in connection with the Commercialization of
the Product in the Licensed Field, and to Sell the Product, shall be in
accordance with Regulatory Approvals and Applicable Law. Licensee shall own and
retain all rights to the Product Trademark and Product Trade Dress (in each
case, together with all goodwill associated therewith). Licensee shall also own
rights to any Internet domain names incorporating the Product Trademark or any
variation or part of such trademark as its URL address.

5.8.3    Maintenance of Trademarks. During the Term, Licensee will use
Commercially Reasonable Efforts to establish, maintain and enforce the Product
Trademark and will bear all costs and expenses relating thereto.

5.8.4    Trademark Acknowledgments. Each Party acknowledges the sole ownership
by the other Party and validity of all trademarks, trade dress, logos and
slogans owned

 

30



--------------------------------------------------------------------------------

by the other Party and used or intended to be used in connection with the
Product or Lilly Product, as applicable. Each Party agrees that it will not at
any time during or after the Term assert or claim any interest in, or do
anything that may adversely affect the validity or enforceability of, any
copyright, trademark, trade dress, logo or slogan owned by the other Party and
used or intended to be used on or in connection with the marketing or sale of
the Product or Lilly Product, as applicable. Neither Party will register, seek
to register or cause to be registered any copyrights, trademarks, trade dress,
logos or slogans owned by the other Party and used or intended to be used on or
in connection with the marketing or sale of the Product or Lilly Product, as
applicable, or any variation thereof, under any Applicable Law providing for
registration of copyrights, trademarks, service marks, trade names or fictitious
names (including as an Internet domain name) or similar Applicable Law, without
the other Party’s prior written consent (in its sole discretion).

5.9    Commercialization Data. Licensee shall own all marketing and sales data
and information resulting from its Commercialization of the Product in the
Licensed Field during the Term (the “Commercialization Data”), including
promotional materials, marketing strategies and market research data.

5.10    Promotion of the Lilly Products. In the event that Lilly decides, in its
sole discretion, to Commercialize the Lilly Products, the Parties may, at each
Party’s sole discretion, negotiate in good faith [***].

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

31



--------------------------------------------------------------------------------

ARTICLE 6

SUPPLY

6.1    Reserved.

6.2    Packaging and Labeling; Certain Other Manufacturing Activities.
Notwithstanding anything to the contrary contained herein, Licensee or its
designated Third Party shall be responsible (at its sole cost and expense) for
all final product labeling and packaging (whether in commercial or clinical
packaging presentation), including insertion of materials such as patient
inserts, patient medication guides, professional inserts and any other written,
printed or graphic materials accompanying the Product and considered to be part
of the finished Product packaging and labeling, and handling, storage, quality
control, quality assurance of the Product for the Licensed Field in connection
with the foregoing (collectively, “Packaging and Labeling”). Licensee or its
designated Third Party shall ensure that all such Packaging and Labeling
complies with Applicable Law, GMPs and the Regulatory Approvals for the Product,
including the Product Specifications. Licensee or its designated Third Party
shall also be responsible for performing the testing and release aspects of
Analytical Release Testing and Characterization of the Product. To the extent
that a Third Party is involved in Packaging and Labeling or other activities
described in this Section 6.2, Licensee shall be wholly responsible for, and
bear one hundred percent (100%) of the costs related to, qualifying such Third
Party to perform such activities.

6.3    Ongoing Supply.

6.3.1    Product. Licensee shall have sole responsibility for the Manufacture of
the Commercialization Product including the Compound used in such
Commercialization Product (including for Non-Fixed Dose Combination Products)
Developed by Licensee from and after the Original Effective Date. All such
Manufacturing shall be conducted in compliance with Applicable Law.

6.3.2    Lilly Manufacturing. Lilly shall have sole responsibility for the
Manufacture of any (a) Lilly Target Molecules prescribed for use in a Lilly
Product and (b) Compound used in a Lilly Product that is not used in the
Commercialization Product.

6.3.3    Fixed Dose Combination Product. If Lilly decides, in its sole
discretion, to pursue the Development or Commercialization of a Fixed Dose
Combination Product that includes a Commercialization Product, the Parties shall
discuss in good faith and enter into a mutually acceptable supply agreement (the
“Supply Agreement”) to govern the supply of Commercialization Product and the
Compound used in such Commercialization Product and a related quality agreement
(the “Quality Agreement”) to govern the responsibilities and procedures
associated with record retention, complaint handling, quality-specific audit
rights, specifications, key contacts and other quality-related matters.
Additionally, Lilly shall have the right to audit all nodes of Licensee’s supply
chain, including Third Party manufacturing sites, prior to entering into, and
during the term of, the Supply Agreement. Lilly shall have sole responsibility
for the Manufacture of any Lilly Target Molecules prescribed for use in Lilly
Product. To the extent that Lilly notifies Licensee in writing that it desires
to establish an

 

32



--------------------------------------------------------------------------------

alternative source of supply for Fixed-Dose Combination Products: (a) to the
extent that the Fixed-Dose Combination Product includes a Commercialization
Product, Lilly shall be permitted to establish such alternative source of supply
of a finished dosage form containing the applicable Compound (but not the
Compound itself), and (b) to the extent that the Fixed-Dose Combination Product
does not include a Commercialization Product, Lilly shall be permitted to
establish such alternative source of supply for the Compound and the finished
dosage form containing the Compound; provided, that notwithstanding clauses
(a) and (b) if Lilly reasonably determines based on its audit of Licensee’s
supply chain discussed above that there are quality issues with the Compound,
Lilly shall be permitted to establish an alternative source of supply for the
Compound and the finished dosage form containing the Compound for any Fixed-Dose
Combination Product.

6.4    Manufacturing Technology Transfer.

6.4.1    In the event that Lilly exercises its right to establish an alternative
supply chain pursuant to the final proviso of Section 6.3.3, then within [***]
of Lilly exercising such right, Lilly and Licensee shall meet and agree upon the
information in Licensee’s possession related to the Manufacture of the Compound
and Product that is necessary for Lilly to exercise its rights hereunder and
Licensee shall thereafter use Commercially Reasonable Efforts to provide Lilly
with such Manufacturing-related information, and Lilly shall use Commercially
Reasonable Efforts to receive such information.

6.4.2    The technology transfer under Section 6.4.1 shall occur in an orderly
fashion and in a manner reasonably agreed by the Parties to ensure that the
value, usefulness and confidentiality of the transferred Licensee Know-How is
preserved in all material respects. The implementation and transfer of
information pursuant hereto shall be conducted through electronic, email and
teleconference consultation between the Parties; provided, that (i) Licensee’s
participation in such activities shall not exceed [***] and (ii) Licensee shall
not be required to conduct any on-site or in person consultation in connection
therewith. For clarity, Lilly shall be responsible for any Development or
Manufacturing related costs associated with such technology transfer, including
lab runs, pilot scale testing and demo batches. For clarity, the Parties’ rights
and obligations with respect to the transfer of regulatory materials is
described in ARTICLE 4.

ARTICLE 7

PAYMENTS

7.1    Reserved.

7.2    Amendment Consideration. As consideration for the amending and restating
of the Original Agreement pursuant to this Agreement, and granting of the
applicable Releases under Section 15.16, Licensee shall pay to Lilly the sum of
$15,000,000 in cash in accordance with Section 7.2.1 and Section 7.2.2 below;
provided, that, Licensee’s payment obligations under

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

33



--------------------------------------------------------------------------------

this Section 7.2 shall expire at the time that Licensee has paid Lilly
$15,000,000 under this Section 7.2.

7.2.1    Payment Schedule.

(a)    $3,000,000 within five (5) days of the Effective Date;

(b)    $[***] on or before [***];

(c)    [***]% of any cash consideration received by Licensee in connection with
(i) the assignment of this Agreement in whole or in part, (ii) a Program Sale,
or (iii) the grant of any sublicense pursuant to Section 2.4.2 prior to [***];

(d)    with respect to any non-cash consideration received by Licensee prior to
March 31, 2020, in connection with (i) the assignment of this Agreement in whole
or in part, (ii) a Program Sale, or (iii) the grant of any sublicense pursuant
to Section 2.4.2, which non-cash consideration is converted to cash prior to
March 31, 2020, [***]% of the converted cash amount;

(e)    $[***] (or such lesser amount as would result in Licensee having paid
Lilly $15,000,000 in total cash payments under paragraphs 7.2.1(a) through
7.2.1(d), inclusive) on or before [***]; and

(f)    $[***] (or such lesser amount as would result in Licensee having paid
Lilly $15,000,000 in total cash payments under paragraphs 7.2.1(a) through
7.2.1(e), inclusive) on or before March 31, 2020.

7.2.2    Change of Control. If at any time before Licensee has paid Lilly
$15,000,000 in total cash payments as provided in Section 7.2.1, there is a
Change of Control (other than a standalone Program Sale) with respect to
Licensee, Licensee shall pay to Lilly the amount necessary to achieve a total
payment to Lilly under this Section 7.2 of $15,000,000. For clarity, this
Section 7.2.2 shall apply in the event that a Program Sale occurs in connection
with a more broadly defined Change of Control.

7.2.3    Maximum Payment. For clarity, the maximum amount payable by Licensee to
Lilly pursuant to this Section 7.2 is $15,000,000.

7.2.4    Procedure for Payments. Licensee shall pay the applicable payments due
under this Section 7.2 by wire transfer of immediately available funds into an
account designated by Lilly within five (5) days after the occurrence of the
relevant event, which “event,” in the case of payments due pursuant to
(1) paragraphs 7.2.1(a), 7.2.1(b), 7.2.1(e), and 7.2.1(f) means no later than
the date indicated, (2) paragraphs 7.2.1(c) and 7.2.1(d) means the date on which
applicable cash consideration is received by Licensee or the conversion of the
applicable

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

34



--------------------------------------------------------------------------------

non-cash consideration to cash occurs, and (3) paragraph 7.2.2 means the date on
which such Change of Control is consummated. Each of the foregoing payments is
non-refundable and non-creditable against any other payments due hereunder,
except as expressly stated in this Section 7.2.

7.3    Milestone Payments. Licensee shall pay to Lilly the milestone payments
described in this Section 7.3 following achievement (for the avoidance of doubt,
only upon the first occurrence) of the corresponding milestone event. Licensee
shall promptly notify Lilly in writing of, but in no event later than five
(5) days after, the achievement of each such milestone event (each, a “Milestone
Notification Notice”). Each such milestone payment is non-refundable and
non-creditable against any other payments due hereunder.

7.3.1    Milestones.

 

Milestone Event

  

Milestone Payment

[***]

   [***]

[***]

   [***]

7.3.2    Procedure for Payments. Licensee shall pay the applicable payments due
under Section 7.3 by wire transfer of immediately available funds into an
account designated by Lilly within five (5) days after the occurrence of the
relevant event or date. For clarity, in no event shall a failure to deliver a
Milestone Notification Notice pursuant to Section 7.3 relieve Licensee of its
obligation to pay Lilly the milestone payments described in this Section 7.3.2.

7.4    Royalty Payments.

7.4.1    Product. Subject to Section 7.4.2, on a Product-by-Product and
country-by-country basis during the Royalty Term applicable to such Product and
such country, Licensee shall pay to Lilly the following royalties on Net Sales
of Products:

 

Form of Product Administration

  

Royalty Rate

Product administered topically    [***] Product administered other than
topically (e.g., oral or subcutaneous)    [***]

7.4.2    Non-Fixed Dose Combination Product. With respect to Non-Fixed Dose
Combination Products, on a Non-Fixed Dose Combination Product-by-Non-Fixed Dose
Combination Product and country-by-country basis during the Royalty Term
applicable to Such

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

35



--------------------------------------------------------------------------------

Non-Fixed Dose Combination Product and such country, Licensee shall pay Lilly a
royalty equal to [***] of its Net Sales associated with the Product component of
each such Non-Fixed Dose Combination Product [***]. Licensee will be responsible
for acquiring monthly Prescription Data and reporting to Lilly which Product
sales are deemed to be associated with a Non-Fixed Dose Combination Product.

7.4.3    Fixed Dose Combination Product. With respect to Fixed Dose Combination
Products, on a Fixed Dose Combination Product-by-Fixed Dose Combination Product
and country-by-country basis during the Royalty Term applicable to such Fixed
Dose Combination Product and such country, Lilly shall pay Licensee a [***]
royalty on Net Sales of such Fixed Dose Combination Product.

7.4.4    Royalty Reductions.

(a)    On a country-by-country basis, with respect to any Royalty Product, if,
at any time during the Royalty Term applicable to such Royalty Product in such
country, sales of Generic Products with respect to such Royalty Product equal or
exceed a [***], then any royalty payments owed with respect to such Royalty
Product in such country pursuant to this Section 7.4 will be reduced by
twenty-five percent (25%) for so long as [***], provided that if sales of
Generic Products with respect to such Royalty Product equal or exceed a [***],
then any royalty payments owed with respect to such Royalty Product in such
country pursuant to this Section 7.4 will be reduced by fifty percent (50%) for
so long as [***].

(b)    Licensee shall have the right (but not the obligation), at its own
expense (subject to the reduction provided for by this Section 7.4.4(b)), for
obtaining any licenses from any Third Parties (that are not Sublicensees of
Licensee with respect to a Product in such country) to any issued Patents that
would be infringed by the practice of the Lilly Technology licensed under
Section 2.1 with respect to a given Product in a particular country (each such
Patent, a “Third Party Patent”). If Licensee obtains such a license to a Third
Party Patent, Licensee shall be entitled to credit fifty percent (50%) of the
royalties paid to such Third Party during a Calendar Quarter from the royalty
payment otherwise payable by Licensee to Lilly pursuant to this Section 7.4 with
respect to such Product and such country in such Calendar Quarter.

(c)    On a country-by-country basis, with respect to any Royalty Product, if,
at any time during the Royalty Term applicable to such Royalty Product in such
country, there is no (i) Valid Claim of a Lilly Compound Patent or Licensee
Patent claiming or covering the composition of matter of such Product, or any
portion thereof, or the Manufacture or approved use thereof in such country or
(ii) other Regulatory Exclusivity covering such Royalty Product in such country,
as from the first Calendar Quarter this Section 7.4.4(c) applies, and thereafter
for so long as this Section 7.4.4(c) applies in such particular country, the
royalty rate applicable to such Product shall be reduced by twenty-five percent
(25%).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

36



--------------------------------------------------------------------------------

(d)    Notwithstanding the foregoing Sections 7.4.4(a), 7.4.4(b), and 7.4.4(c),
in no event shall any royalty payment for any Royalty Product in any country in
any Calendar Quarter be reduced to less than fifty percent (50%) of the royalty
payment otherwise payable by a Party to the other Party pursuant to
Section 7.4.1, 7.4.2, or 7.4.3, as applicable, before taking into account the
reductions permitted by Sections 7.4.4(a), 7.4.4(b), and 7.4.4(c).

7.4.5    [***] Agreement. The Parties will agree on a process for paying
royalties and milestones arising from the [***] Agreement, if any; provided,
that each Party will be responsible for [***].

7.5    Royalty Payments and Reports. Each Selling Party (and Licensee on behalf
of its Related Parties) shall keep complete and accurate books and records that
may be necessary to ascertain properly and to verify the payments owed hereunder
and shall calculate all Royalty Payments payable to the other Party pursuant to
Section 7.4 with respect to Net Sales at the end of each Calendar Quarter, which
amounts shall be converted to Dollars at such time in accordance with
Section 7.7. Each Selling Party (and Licensee on behalf of its Related Parties)
shall pay to the other Party the royalty payment due for Net Sales during a
given Calendar Quarter within forty-five (45) days after the end of such
Calendar Quarter. Each royalty payment due shall be accompanied by a statement
of the amount of Net Sales of the Royalty Product, (a) as a whole and (b) on a
country-by-country basis during the applicable Calendar Quarter. Without
limiting the generality of the foregoing, Licensee shall require its Affiliates
and Related Parties (and any distributors) to account for its Net Sales and to
provide such reports with respect thereto as if such sales were made by
Licensee.

7.6    Taxes and Withholding.

7.6.1    VAT. The Parties agree to cooperate with one another and use reasonable
efforts to ensure that value added tax or similar payment (“VAT”) in respect of
any payments made by one Party to the other under this Agreement does not
represent an unnecessary cost in respect of payments made under this Agreement.
For purposes of clarity, all sums payable under this Agreement shall be
exclusive of VAT. In the event that any VAT is owing in any jurisdiction in
respect of any such payment, the paying Party shall pay such VAT, and (i) if
such VAT is owing as a result of any action by the paying Party, including any
assignment or sublicense (including assignment to, or payment hereunder by, a
paying Party -related entity or Affiliate), or any failure on the part of the
paying Party or its Affiliates to comply with applicable tax laws or filing or
record retention requirements, that has the effect of modifying the tax
treatment of the Parties hereto, then the payment in respect of which such VAT
is owing shall be made without deduction for or on account of such VAT to ensure
that the non-paying/receiving Party receives a sum equal to the sum which it
would have received had such VAT not been due or (ii) otherwise, such payment
shall be made after deduction of such VAT. In the event that any deducted VAT is
later recovered by the paying Party or an Affiliate, the paying Party shall
promptly reimburse the non-paying/receiving Party for the deducted amount. For
the sake of

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

37



--------------------------------------------------------------------------------

clarity, any increase in payments to the non-paying/receiving Party under this
Section 7.6 shall reflect only the incremental increase in VAT directly
resulting from clause (i) above. In the event that any VAT is owing in any
jurisdiction in respect of any such payment, the non-paying/receiving Party will
provide to the paying Party tax invoices showing the correct amount of VAT in
respect of such payments hereunder.

7.6.2    Withholding Tax Matters. If the paying Party is required to make a
payment to the non-paying/receiving Party subject to a deduction of tax or
withholding tax, the sum payable by the paying Party (in respect of which such
deduction or withholding is required to be made) shall be made to the
non-paying/receiving Party after deduction of the amount required to be so
deducted or withheld, which deducted or withheld amount shall be remitted in
accordance with Applicable Law. Any such withholding taxes required under
Applicable Law to be paid or withheld shall be an expense of, and borne solely
by the non-paying/receiving Party, subject to Section 7.6.1 and the obligation
of the paying Party to assume the responsibility of such expense in the event
that such expense arises as a result of any action by the paying Party.

7.6.3    Tax Cooperation. To the extent the paying Party is required to deduct
and withhold taxes on any payments to the non-paying/receiving Party, the paying
Party shall pay the amounts of such taxes to the proper Governmental Authority
in a timely manner and promptly transmit to the non-paying/receiving Party an
official tax certificate or other evidence of such withholding sufficient to
enable the non-paying/receiving Party to claim such payments of taxes. The
non-paying/receiving Party shall provide to the paying Party any tax forms that
may be reasonably necessary in order for the paying Party not to withhold tax or
to withhold tax at a reduced rate under an applicable bilateral income tax
treaty. The non-paying/receiving Party shall use reasonable efforts to provide
any such tax forms to the paying Party at least thirty (30) days prior to the
due date for any payments for which the non-paying/receiving Party desires that
the paying Party apply a reduced withholding rate. Each Party shall provide the
other with reasonable assistance to enable the recovery, as permitted by
Applicable Law, of withholding taxes, VAT, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or VAT.

7.7    Currency Conversion. All payments hereunder shall be made in U.S.
Dollars. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than U.S. Dollars), any amount expressed in a
foreign currency shall be converted into U.S. Dollars in a manner consistent
with such Party’s normal practices used to prepare its audited financial
statements for external reporting purposes, in accordance with GAAP,
consistently applied, or by using a reputable source such as the Wall Street
Journal or Reuters.

7.8    General Payment Procedures. Unless otherwise expressly payable in certain
time frames as provided in this Agreement, the receiving Party shall invoice the
paying Party for all amounts due to such non-paying/receiving Party under this
Agreement, and such payments shall be made within thirty (30) days following the
receipt by the paying Party of an invoice from the receiving Party specifying
the amount due.

 

38



--------------------------------------------------------------------------------

7.9    Late Payments. Any amount required to be paid by a Party hereunder which
is not paid on the date due shall bear interest at a rate equal to the thirty
(30) day U.S. dollar LIBOR rate effective for the date that payment was first
due as reported by The Wall Street Journal plus eight percent (8%). Such
interest shall be computed on the basis of a year of three hundred sixty
(360) days for the actual number of days payment is delinquent.

7.10    Records; Audits. During the Term and for two (2) years thereafter, the
non-paying/receiving Party shall have a right to request an audit of each
Selling Party in order to confirm the accuracy of royalty payments or any other
applicable amount audited hereunder (an “Audit”); provided, however, that each
non-paying/receiving Party shall only have the right to request such Audit one
time during any given Calendar Year. Upon the written request by the
non-paying/receiving Party to Audit a Selling Party, the non-paying/receiving
Party shall have the right to engage an independent certified public accountant
approved by the paying Party, such approval not to be unreasonably withheld,
conditioned or delayed, to perform a review as is reasonably necessary to enable
such accounting firm to calculate or otherwise confirm the accuracy of any of
the royalty payments or any other applicable amount audited hereunder for the
Calendar Year(s) requested by the non-paying/receiving Party; provided that
(i) such accountants shall submit an audit plan, including audit scope, to the
Selling Party for the Selling Party’s approval, which shall not be unreasonably
withheld, conditioned or delayed, prior to audit implementation, (ii) such
accountants shall be given access to, and shall be permitted to examine and copy
such books and records of the Selling Party upon five (5) days’ prior written
notice to the Selling Party, and at reasonable times on Business Days,
(iii) prior to any such examination taking place, such accountants shall enter
into a confidentiality agreement with the Selling Party reasonably acceptable to
the Selling Party in order to keep all information and data contained in such
books and records strictly confidential and shall not disclose such information
or copies of such books and records to any third person including the
non-paying/receiving Party, but shall only use the same for the purpose of the
reviews and/or calculations which they need to perform in order to determine any
amounts being reviewed, and (iv) such accountants shall use reasonable efforts
to minimize any disruption to the Selling Party’s business. The Selling Party
shall make personnel reasonably available during regular business hours to
answer queries on all such books and records required for the purpose of the
Audit. The accountants shall deliver a copy of their findings to each of the
Parties upon completion of the review, and, in the absence of fraud or manifest
error, the findings of such accountant shall be final and binding on each of the
Parties. Any underpayments by the Selling Party shall be paid to the
non-paying/receiving Party within thirty (30) Business Days of notification of
the results of such inspection. Any overpayments made by the Selling Party shall
be refunded by the non-paying/receiving Party within thirty (30) Business Days
of notification of the results of such inspection. The cost of the accountants
shall be the responsibility of the non-paying/receiving Party unless the
accountants’ calculation shows that the actual royalties payable, Net Sales
and/or any other applicable amount Audited hereunder to be underpaid by more
than five percent (5%), than the amounts as paid and reported by the Selling
Party for the period subject to the Audit. This Section 7.10 shall apply mutatis
mutandis with respect to Lilly’s right to audit records in connection with
payments that Licensee receives and that Lilly is entitled to share in pursuant
to Section 7.2; provided, however, that Lilly’s right to audit such records
pursuant to the final sentence of this Section 7.10 in connection with payments
that Licensee receives and

 

39



--------------------------------------------------------------------------------

that Lilly is entitled to share in pursuant to Section 7.2 shall terminate [***]
from the date upon which Lilly has received $15,000,000 pursuant to Section 7.2.

7.11    Licensee Capital Stock. Licensee shall inform Lilly of any [***] of
which Licensee becomes aware.

ARTICLE 8

INTELLECTUAL PROPERTY MATTERS

8.1    Ownership of Intellectual Property.

8.1.1    General. Subject to the provisions of this Section 8.1.1 and except as
expressly set forth otherwise in this Agreement, (i) Lilly shall solely own, and
it alone shall have the right to apply for, Patents claiming or covering any
Lilly Invention (“Lilly Collaboration Patents”), and (ii) Licensee shall solely
own, and it alone shall have the right to apply for, Patents claiming or
covering any Licensee Invention (“Licensee Collaboration Patents”).

8.1.2    Joint Inventions. Each Party shall promptly disclose to the other Party
all Lilly Inventions, Licensee Inventions and Joint Inventions, as applicable,
made by it during the Term. The determination of inventorship for such
Inventions shall be made in accordance with Applicable Law relating to
inventorship set forth in the patent laws of the United States (Title 35, United
States Code) and the Parties shall reasonably agree to a process for prosecuting
and maintaining Patents covering any such Joint Inventions.

8.1.3    Other Inventions. Any Compound Invention that is Invented solely by
either Party, jointly by the Parties, or jointly by a Party and a Third Party
during the Term shall be solely owned by Licensee (and any such patents shall be
deemed Licensee Patents) and Lilly shall, and hereby does, assign to Licensee
Lilly’s entire right, title and interest in and to any such Compound Inventions.
Any Combination Invention that is Invented solely by either Party, jointly by
the Parties, or jointly by a Party and a Third Party during the Term shall be
solely owned by Lilly (and any such patents shall be deemed Lilly Patents) and
Licensee shall, and hereby does, assign to Lilly Licensee’s entire right, title
and interest in and to any such Combination Inventions.

8.1.4    Employees. Each Party will require all of its and its Affiliates’
employees to assign all Inventions that are developed, made or conceived by such
employees according to the ownership principles described in Section 8.1.1 free
and clear of all liens, encumbrances, charges, security interests, mortgages or
other similar restrictions. Each Party will also use its Commercially Reasonable
Efforts to require any agents or independent contractors performing an activity
pursuant to this Agreement to assign all Inventions that are developed, made or
conceived by such agents or independent contractors to Lilly and/or Licensee, as
applicable, according to the ownership principles described in Section 8.1.1
free and clear of all liens, encumbrances, charges, security interests,
mortgages or other similar restrictions.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

40



--------------------------------------------------------------------------------

8.2    Disclosures. Each Party shall, before filing a new Patent application
(including provisionals and continuations-in-part) claiming an Invention,
promptly disclose such Invention to the other Party and shall provide the other
Party with a copy of the proposed patent application at least ten (10) Business
Days before filing such application or such shorter time as may be required to
preserve Patent rights, including the avoidance of a statutory bar or prior
publication. If the non-filing Party believes that filing Party’s proposed
Patent application discloses the non-filing Party’s Confidential Information,
non-filing Party shall so notify the filing Party within such ten (10) Business
Days after receipt thereof, and the filing Party shall amend its proposed
application to remove any such Confidential Information. If the non-filing Party
does not provide the filing Party with a response within the ten (10) Business
Days following the non-filing Party’s receipt of notice from the filing Party of
the proposed patent application by the filing Party, the non-filing Party will
be deemed not to have objected to the contents of, and the filing Party may
proceed with the filing of, the proposed patent application.

8.3    Patent Filings, Prosecution and Maintenance.

8.3.1    Lilly Compound Patents and Licensee Patents. Licensee shall have the
first right to prepare, file, prosecute and maintain Lilly Compound Patents and
Licensee Patents, at its own cost and expense. Licensee shall keep Lilly
generally informed of the status of Lilly Compound Patents and Licensee Patents.
If, during the Term, Licensee (a) intends to allow any Lilly Compound Patent to
expire or intends to otherwise abandon any such Lilly Compound Patent, Licensee
shall notify Lilly of such intention or decision at least thirty (30) days (or
as soon as possible if less than thirty (30) days) prior to any filing or
payment due date, or any other date that requires action, in connection with
such Lilly Compound Patent and Lilly shall thereupon have the right, but not the
obligation, to assume responsibility for the preparation, filing, prosecution or
maintenance thereof at its sole cost and expense, in the name of Lilly.

8.3.2    Cooperation. The Parties agree to cooperate in the preparation, filing,
prosecution and maintenance of all Patents under this Section 8.3, including
obtaining and executing necessary powers of attorney and any necessary
assignments, including by the named inventors, providing relevant technical
reports to the filing Party concerning the Invention disclosed in such Patent,
obtaining execution of such other documents which are needed in the filing and
prosecution of such Patent, and, as requested by a Party, updating each other
regarding the status of such Patent, and shall cooperate with the other Party so
far as reasonably necessary with respect to furnishing all information and data
in its possession reasonably necessary to obtain or maintain such Patents.

8.4    Defense and Enforcement of Patents.

8.4.1    Infringement of Third Party Patents. Each of the Parties shall
promptly, but in any event no later than ten (10) days after receipt of notice
thereof, notify the other Party in writing in the event of any claims by a Third
Party of alleged patent infringement by Licensee or Lilly or any of their
respective Affiliates or, in the case of Licensee, its Related Parties with
respect to the research, Development, Manufacture, use, sale, offer for sale or
importation of the Compound or Product (each, an “Infringement Claim”). With
respect to any Infringement Claim in the Licensed Field, the Parties shall
attempt to negotiate in good faith a

 

41



--------------------------------------------------------------------------------

resolution with respect thereto. If the Parties cannot settle such Infringement
Claim with the appropriate Third Parties within thirty (30) days after the
receipt of the notice pursuant to this Section 8.4.1, then Licensee shall assume
control of the defense of such Infringement Claim. Lilly, upon request of
Licensee, agrees to join in any such litigation, and in any event to reasonably
cooperate with Licensee, in each case, at Licensee’s reasonable expense. Lilly
will have the right to consult with Licensee concerning such Infringement Claim
and to participate in and be represented by independent counsel in any
litigation in which Lilly is a party at its own expense. Licensee shall have the
exclusive right to settle any Infringement Claim without the consent of Lilly,
unless such settlement would have a material adverse impact on Lilly (in which
case the consent of such other Lilly shall be required). For purposes of this
Section 8.4.1, any settlement that would involve the waiver of rights (including
the rights to receive payments) of Lilly shall be deemed a material adverse
impact and shall require the consent of Lilly, such consent not to be
unreasonably withheld, conditioned or delayed.

8.4.2    Prosecution of Infringers.

(a)    Notice. If either Party (i) receives notice of any patent nullity
actions, any declaratory judgment actions or any alleged or threatened
infringement of patents or patent applications or misappropriation of
intellectual property comprising the (w) Joint Inventions, (x) Lilly Patents
(including Lilly Compound Patents), Lilly Inventions or Lilly Know-How or
(y) Licensee Patents, Licensee Inventions, or Licensee Know-How, or (ii) learns
that a Third Party is infringing or allegedly infringing any Patent within the
Lilly (including Lilly Compound Patents) Patents or Licensee Patents, or if any
Third Party claims that any such Patent is invalid or unenforceable, it will
promptly notify the other Party thereof, including providing evidence of
infringement or the claim of invalidity or unenforceability reasonably available
to such Party.

(b)    Enforcement of Patents.

(i)    As between the Parties, (A) Licensee will have the first right (but not
the obligation) to take the appropriate steps to enforce or defend any Patent
within the Lilly Compound Patents, and Licensee will have the sole right (but
not the obligation) to take the appropriate steps to enforce or defend any
Patent within the Licensee Patents against infringement by a Third Party, that
is, in each case, conducting the Manufacture, sale, use, offer for sale or
import of any Product, and (B) Lilly will have the first right (but not the
obligation) to take the appropriate steps to enforce or defend any Patent within
the Lilly Patents (including the Lilly Compound Patents) against infringement by
a Third Party, that is conducting the Manufacture, sale, use, offer for sale or
import of any Lilly Product. The applicable Party may take steps including the
initiation, prosecution and control of any suit, proceeding or other legal
action by counsel of its own choice and shall bear the costs of such enforcement
or defense, as applicable. Notwithstanding the foregoing, the other Party shall
have the right, at its own expense, to be represented in any such action related
to enforcement or defense of any such Patent by counsel of its own choice.

(ii)    If, pursuant to Section 8.4.2(b)(i), and subject to Section 8.5, a Party
having the first right to institute such litigation or otherwise take steps to

 

42



--------------------------------------------------------------------------------

remedy the applicable infringement fails to do so within one hundred eighty
(180) days of the date such Party has provided notice to the other Party
pursuant to Section 8.4.2(a) of such infringement or claim, then such other
Party will have the right (but not the obligation), at its own expense, to bring
any such suit, action or proceeding by counsel of its own choice and such first
Party will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.

(c)    Cooperation; Damages.

(i)    If one Party brings any suit, action or proceeding under
Section 8.4.2(b), the other Party agrees to be joined as party plaintiff if
necessary to prosecute the suit, action or proceeding and to give the first
Party reasonable authority to file and prosecute the suit, action or proceeding;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.

(ii)    The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by providing access
to relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any costs incurred by the
non-enforcing or defending Party in providing such assistance.

(iii)    Neither Party shall, without the prior written consent of the other
Party (in its sole discretion), enter into any compromise or settlement relating
to any claim, suit or action that it brought under Section 8.4.2 involving a
Patent controlled by the other Party, that admits the invalidity or
unenforceability of any Patent controlled by the other Party, or requires the
other Party to pay any sum of money, or otherwise adversely affects the rights
of the other Party with respect to such Patents, the Product or rights hereunder
(including the rights to receive payments).

(iv)    Any settlements, damages or other monetary awards (a “Recovery”)
recovered pursuant to a suit, action or proceeding brought pursuant to
Section 8.4.2(b) will be allocated first to the costs and expenses of the Party
taking such action, and second, to the costs and expenses (if any) of the other
Party, with any remaining amounts (if any) to be allocated (A) as Net Sales of
the Product or Lilly Product, as applicable, if the Party having the first right
to bring the action brings such action under Section 8.4.2(b)(i), or (B) solely
to the other Party if such Party brings such action under Section 8.4.2(b)(ii).

8.5    Lilly Patents (including any patents covering or claiming a Combination
Invention) Excluding the Lilly Compound Patents. For clarity, with respect to
any Lilly Patent (including any patents covering or claiming a Combination
Invention), other than the Lilly Compound Patents, Lilly (or its designee) shall
have the sole and exclusive right to Control the prosecution and maintenance
thereof and to bring an appropriate suit or other action against any Person
engaged in such infringement or defense of any such Lilly Patents, in its sole
discretion and Licensee shall have no rights with respect thereto.

 

43



--------------------------------------------------------------------------------

8.6    Patent Term Extensions. As between Lilly and Licensee, Licensee shall
have the exclusive right, but not the obligation, to seek, in Licensee’s name if
so required, Patent Term Extensions (including any supplemental protection
certificates and the like available under Applicable Law) in any country in
relation to the Lilly Compound Patents and the Licensee Patents. Licensee and
Lilly shall cooperate in connection with all such activities. Licensee, its
agents and attorneys will give due consideration to all suggestions and comments
of Lilly regarding any such activities, but in the event of a disagreement
between the Parties, Licensee will have the final decision making authority.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS; COMPLIANCE

9.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows, as of the Effective Date:

9.1.1    Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

9.1.2    Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

9.1.3    No Conflicts. The execution, delivery and performance of this Agreement
by it does not (i) conflict with any agreement, instrument or understanding,
oral or written, to which it is a party and by which it may be bound, except for
rights granted to Third Parties pursuant to the contracts set forth in
Schedule 2.1 or the [***] Agreement, or (ii) violate any Applicable Law.

9.1.4    All Consents and Approvals Obtained. Except with respect to Regulatory
Approvals for the Development, Manufacturing or Commercialization of the
Products or Lilly Products or as otherwise described in this Agreement, (i) all
necessary consents, approvals and authorizations of, and (ii) all notices to,
and filings by such Party with, all Governmental Authorities and other Persons
required to be obtained or provided by such Party as of the Effective Date in
connection with the execution, delivery and performance of this

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

44



--------------------------------------------------------------------------------

Agreement have been obtained and provided, except for those approvals, if any,
not required at the time of execution of this Agreement.

9.2    Additional Representations, Warranties and Covenants of Lilly. Lilly
hereby represents, warrants and covenants to Licensee that, as of the Original
Effective Date (except, solely with respect to, Section 9.2.12 as of the
Effective Date):

9.2.1    The Lilly Technology constitutes all of the rights (including all
Patents, Know-How, information and other intellectual property rights) owned or
controlled by Lilly as of the Original Effective Date that are necessary to
enable Licensee to fully Develop, Manufacture and Commercialize the Compounds
and Products as conducted, to the extent applicable, by Lilly prior to the
Original Effective Date.

9.2.2    To the knowledge of Lilly, the exploitation of the Lilly Compound
Patents has not and does not infringe, dilute, conflict with, misappropriate, or
otherwise violate any intellectual property rights of any Third Party.

9.2.3    Lilly has not filed any Marketing Authorization Applications with a
Governmental Authority for the sale of the Product.

9.2.4    Lilly is the owner or licensee of the Lilly Patents and Lilly Know-How.

9.2.5    To its knowledge, Lilly has complied with all Applicable Law in all
material respects, including any disclosure requirements, in connection with the
filing, prosecution and maintenance of the Lilly Patents owned by Lilly.

9.2.6    Neither Lilly nor, to the knowledge of Lilly, its subcontractors, has
received written notice of any proceedings pending before or threatened by any
Regulatory Authority with respect to the Product.

9.2.7    To the knowledge of Lilly as of the Original Effective Date, no Third
Party (i) is infringing any Lilly Patents or has misappropriated any Lilly
Know-How or (ii) has challenged the scope, duration, validity, enforceability,
priority, or Lilly’s right to use or license any Lilly Technology.

9.2.8    The clinical, pre-clinical and other studies and tests conducted by or
on behalf of or sponsored by Lilly involving Taladegib and Products containing
or comprising Taladegib were and, if still pending, are being conducted in all
material respect in accordance with Applicable Law.

9.2.9    (i) Lilly has furnished Licensee with access to complete copies of all
INDs, clinical trial data and study reports, and all other Regulatory Materials
related to Taladegib and Products containing or comprising Taladegib, (ii) Lilly
is and was, at all times prior to the Original Effective Date, the lawful holder
of all rights under the Regulatory Materials that exist as of the Original
Effective Date, and (iii) Lilly has complied in all material respects with
Applicable Law relating to the Regulatory Materials, and with regard to actions
taken directly by Lilly, relating to the Compounds and Products.

 

45



--------------------------------------------------------------------------------

9.2.10    None of the executive officers of Lilly have been disqualified or
debarred by any Government Authority for any purpose, or have been charged with
or convicted under any Applicable Law for conduct relating to the development or
approval or otherwise relating to the regulation of any drug product under any
Applicable Law.

9.2.11    Lilly represents and warrants that the Development Data are true and
accurate in all material respects.

9.2.12    To the actual knowledge of Lilly (following appropriate and reasonable
investigation as of the Effective Date), Lilly has transferred to Licensee, as
part of Development Data or other transfers called for in the Original
Agreement, a copy of all of the information, including all manufacturing
information, in Lilly’s tangible possession as of the Original Effective Date
that was necessary for Licensee to exercise its rights pursuant to Section 2.1
under the Original Agreement.

9.3    Additional Representations, Warranties and Covenants of Licensee.
Licensee hereby represents, warrants and covenants to Lilly that, as of the
Original Effective Date:

9.3.1    Licensee’s compensation programs for its Sales Representatives do not,
and will not, provide financial incentives for the promotion, sales, and
marketing of the Product in violation of any Applicable Law or any professional
requirements.

9.3.2    Licensee’s training materials and programs relating to Products will be
in accordance with the Regulatory Approvals and Applicable Law.

9.3.3    All Product Commercialized or Manufactured by, or under authority of,
Licensee shall be:

(a)    packaged, labeled, handled, stored and shipped by Licensee, in accordance
with, and shall conform to, the applicable Product Specifications;

(b)    packaged, labeled, handled, stored and shipped by Licensee in compliance
with all Applicable Law including, GMPs; and

(c)    from and after the time delivered by Lilly hereunder or Manufactured by
Licensee (as applicable), free of any material that would cause the Product to
be adulterated or misbranded within the meaning of Applicable Law.

9.3.4    To the knowledge of Licensee, no claim or demand of any Person has been
asserted in writing to Licensee that challenges the rights of Licensee to use or
license any of the Licensee Technology.

9.3.5    To its knowledge, Licensee has complied with all Applicable Law, in all
material respects, including any disclosure requirements, in connection with the
filing, prosecution and maintenance of the Licensee Patents owned by Licensee.

 

46



--------------------------------------------------------------------------------

9.3.6    Licensee is its own Ultimate Parent Entity and the transaction
considered in this Agreement does not satisfy the jurisdictional thresholds
described in 15 U.S.C. § 18a(B)(i). Capitalized terms in this Section 9.3.6 have
the meaning set forth in the Hart-Scott-Rodino Antitrust Improvements Act of
1976 and applicable regulations.

9.4    Disclaimer. Licensee understands that the Product is the subject of
ongoing clinical research and development and that Lilly cannot ensure the
safety or usefulness of the Product or that the Product will receive Regulatory
Approvals. In addition, Lilly makes no warranties except as set forth in this
ARTICLE 9 concerning the Lilly Technology.

9.5    No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

9.6    Compliance.

9.6.1    Compliance with Anti-Corruption Laws. In connection with this
Agreement, each Party represents, warrants and covenants that it has complied
and will comply with all Applicable Law and industry codes dealing with
government procurement, conflicts of interest, corruption or bribery, including,
if applicable, the U.S. Foreign Corrupt Practices Act of 1977 (FCPA), as
amended, and any laws enacted to implement the Organization of Economic
Cooperation and Development (OECD) Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

9.6.2    Prohibited Conduct. In connection with this Agreement, each Party
represents, warrants and covenants that it has not made, offered, given,
promised to give, or authorized, and will not make, offer, give, promise to
give, or authorize, any bribe, kickback, payment or transfer of anything of
value, directly or indirectly, to any person or to any Government Official for
the purpose of: (i) improperly influencing any act or decision of the person or
Government Official; (ii) inducing the person or Government Official to do or
omit to do an act in violation of a lawful or otherwise required duty;
(iii) securing any improper advantage; or (iv) inducing the person or Government
Official to improperly influence the act or decision of any organization,
including any government or government instrumentality, in order to assist
Licensee or Lilly in obtaining or retaining business.

 

47



--------------------------------------------------------------------------------

9.7    Non-Competition.

9.7.1    Until [***], neither Lilly nor any of its Affiliates shall, directly or
indirectly Develop or Commercialize a Competing Product anywhere in the world or
otherwise own, manage, operate, control, participate in (including by engaging
in any product development, product support or joint venture activities), or
transfer or license rights in support of any business that Lilly or its
Affiliates knows or should know does or intends to Develop or Commercialize a
Competing Product; provided, that, for clarity, Lilly, in performance of its
obligations hereunder, including the performance of the On-Going Studies, shall
not be in breach of this Section 9.7.1. Without limiting the foregoing covenant,
in the event that Lilly or any of its Affiliates proposes to [***].

9.7.2    Until [***], neither Licensee nor any of its Affiliates shall, directly
or indirectly, Develop or Commercialize a product comprised of [***]. Without
limiting the foregoing covenant, in the event that Licensee or any of its
Affiliates proposes to [***]. Notwithstanding anything to the contrary contained
herein, Licensee shall have the right to Develop, Manufacture, have Manufactured
and Commercialize products comprising a [***].    Notwithstanding the foregoing,
in the event Licensee undergoes a Change of Control and this Agreement is
accordingly assigned pursuant to Section 15.4, the Third Party involved in such
Change of Control shall not be prohibited from developing and/or commercializing
a compound or product with respect to which [***] has occurred at the time of,
or is being commercialized by such Third Party prior to, the effective date of
the Change of Control (a “Pre-Existing Acquirer Product”); provided, further,
that, under no circumstances may such Third Party acquirer use any Lilly
Technology in the development and commercialization of such Pre-Existing
Acquirer Product.

9.7.3    In the event of a breach of any provision of this Section 9.7 by the
other Party, the non-breaching Party may, in addition to other rights and
remedies existing in its favor, apply to any court of competent jurisdiction for
specific performance and injunctive relief in order to enforce or prevent any
violation of such provisions. Each Party recognizes that the restrictions
contained in, and the terms of, this Section 9.7 are properly required for the
adequate protection of the other Party’s rights hereunder, and agrees that if
any provision in this Section 9.7 is determined by any court to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographic area, or by reason of its being too extensive in any other respect,
such covenant shall be interpreted to extend only for the longest period of time
and over the greatest geographic area, and to otherwise have the broadest
application as shall be enforceable.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

48



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION

10.1    Indemnification by Lilly. Lilly hereby agrees to save, indemnify, defend
and hold Licensee, its Affiliates, and their respective directors, officers,
agents and employees harmless from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Claim”) resulting or otherwise arising from (i) any breach
by Lilly of any of its representations, warranties, covenants or obligations
pursuant to the Original Agreement and/or this Agreement, (ii) the negligence or
willful misconduct by Lilly or its Affiliates, sublicensees or subcontractors or
their respective officers, directors, employees, agents or consultants in
performing any obligations under the Original Agreement and/or this Agreement,
(iii) the conduct of the Development, Manufacturing or Packaging and Labeling
activities (including, for clarity, any product liability Losses resulting
therefrom) conducted by Lilly (or its Affiliates or their respective officers,
directors, employees, agents or consultants) related to Compounds or Products
prior to the Original Effective Date, or (iv) any matter related to the
Development, Manufacturing, Packaging and Labeling or Commercialization of Lilly
Products under this Agreement or under the Original Agreement (including, for
clarity, any product liability Losses resulting therefrom) by Lilly (or its
Affiliates, or their respective officers, directors, employees, agents or
consultants), in each case except to the extent that such Losses are subject to
indemnification by Licensee pursuant to Section 10.2.

10.2    Indemnification by Licensee. Licensee hereby agrees to save, indemnify,
defend and hold Lilly, its Affiliates, and their respective directors, agents
and employees harmless from and against any and all Losses arising in connection
with any and all Claims resulting or otherwise arising from (i) any breach by
Licensee of any of its representations, warranties, covenants or obligations
pursuant to the Original Agreement and/or this Agreement, (ii) the negligence or
willful misconduct by Licensee (or its Affiliates, Sublicensees, subcontractors,
wholesalers or distributors) or their respective officers, directors, employees,
agents or consultants in performing any obligations under the Original Agreement
and/or this Agreement, or (iii) any matter related to the Development,
Manufacturing, Packaging and Labeling or Commercialization of the Product under
this Agreement or under the Original Agreement (including, for clarity, any
product liability Losses resulting therefrom) by Licensee (or its Affiliates,
Sublicensees, subcontractors, wholesalers or distributors) or their respective
officers, directors, employees, agents or consultants, in each case except to
the extent that such Losses are subject to indemnification by Lilly pursuant to
Section 10.1.

10.3    Indemnification Procedures.

10.3.1    A Party believing that it is entitled to indemnification under, as
applicable, Section 10.1 or Section 10.2 (an “Indemnified Party”) shall give
prompt written notification to the other Party (the “Indemnifying Party”) of the
commencement of any Claim for which indemnification may be sought or, if
earlier, upon the assertion of any such Claim by a Third Party (it being
understood and agreed, however, that the failure by an Indemnified Party to give

 

49



--------------------------------------------------------------------------------

notice of a Claim as provided in this Section 10.3.1 shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually materially
prejudiced as a result of such failure to give notice). Within thirty (30) days
after delivery of such notification, the Indemnifying Party may, upon written
notice thereof to the Indemnified Party, assume control of the defense of such
Claim with counsel reasonably satisfactory to the Indemnified Party. If a Party
believes that a Claim presented to it for indemnification is one as to which the
Party seeking indemnification is not entitled to indemnification under, as
applicable, Section 10.1 or Section 10.2, it shall so notify the Party seeking
indemnification.

10.3.2    If the Indemnifying Party elects to assume the defense of such Claim,
the Indemnified Party may participate in such defense at its own expense;
provided, that if the Indemnified Party reasonably concludes, based on advice
from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Claim, the Indemnifying Party shall
be responsible for the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith.

10.3.3    The Indemnifying Party shall keep the Indemnified Party advised of the
status of such Claim and the defense thereof and shall consider recommendations
made by the Indemnified Party with respect thereto.

10.3.4    The Indemnified Party shall not agree to any settlement of such Claim
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld, conditioned or delayed. The Indemnifying Party shall not
agree to any settlement of such Claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto or that imposes any
liability or obligation on the Indemnified Party or adversely affects the
Indemnified Party without the prior written consent of the Indemnified Party,
which shall not be unreasonably withheld, conditioned or delayed.

10.4    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY LOST PROFITS, SPECIAL DAMAGES, EXEMPLARY, PUNITIVE, CONSEQUENTIAL,
INCIDENTAL, OR INDIRECT DAMAGES, OR MULTIPLE DAMAGES, ARISING FROM OR RELATING
TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 10.1 or 10.2, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 11.

10.5    Insurance. Licensee shall procure and maintain insurance, including
clinical trials insurance and product liability insurance, adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated at all times during which the Product is
being clinically tested in human subjects or commercially distributed or sold by
Licensee pursuant to this Agreement, and the clinical trials insurance

 

50



--------------------------------------------------------------------------------

coverage shall, prior to the First Commercial Sale of a Product, in no event be
less than two million Dollars ($2,000,000) per loss occurrence and five million
Dollars ($5,000,000) in the aggregate, and product liability insurance coverage
shall, after such First Commercial Sale, in no event be less than five million
Dollars ($5,000,000) per loss occurrence and fifty million Dollars ($50,000,000)
in the aggregate. It is understood that such insurance shall not be construed to
create a limit of Licensee’s liability with respect to its indemnification
obligations under this ARTICLE 10. Licensee shall provide Lilly with written
evidence of such insurance prior to commencement of this Agreement and upon
expiration of any one coverage. Licensee shall provide Lilly with written notice
at least thirty (30) days prior to the cancellation, nonrenewal or material
change in such insurance or self-insurance which materially adversely affects
the rights of Lilly hereunder.

ARTICLE 11

CONFIDENTIALITY

11.1    Confidential Information.

11.1.1    A Party receiving Confidential Information of the other Party will
(X) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary information of similar kind and value,
(Y) not disclose such Confidential Information to any Third Party without the
prior written consent of the other Party, except as otherwise expressly
permitted below, and (Z) not use such Confidential Information for any purpose
except those permitted by this Agreement. As used herein, “Confidential
Information” means all Know-How and other information and materials received by
either Party from the other Party or its Affiliates pursuant to this Agreement.
The foregoing obligations and the other obligations set forth in this
Section 11.1 shall not apply with respect to any portion of such Confidential
Information which:

(a)    is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

(b)    was known to the receiving Party or any or its Affiliates, without any
obligation to keep it confidential, prior to when it was received from the
disclosing Party;

(c)    is subsequently disclosed to the receiving Party or any of its Affiliates
by a Third Party that is lawfully in possession thereof without obligation to
keep it confidential;

(d)    has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party or any of its Affiliates in breach of
this Agreement; or

(e)    has been independently developed or acquired by the receiving Party or
any of its Affiliates without the aid, application or use of the disclosing
Party’s Confidential Information.

 

51



--------------------------------------------------------------------------------

11.1.2    The receiving Party shall have the right to disclose any Confidential
Information provided by the other Party hereunder if, in the reasonable opinion
of the receiving Party’s legal counsel, such disclosure is necessary to comply
with the terms and conditions of this Agreement, or the requirements of any law
or rule imposed by the U.S. Securities and Exchange Commission or any securities
exchange or other Applicable Law, but only to the extent of such necessity or
requirements; and no such disclosure shall cause any such information to cease
to be Confidential Information hereunder, except to the extent such disclosure
results in a public disclosure of such information. Where reasonably possible,
the receiving Party shall notify the disclosing Party of the receiving Party’s
intent to make such disclosure of Confidential Information pursuant to the
preceding sentence sufficiently prior to making such disclosure so as to allow
the disclosing Party adequate time to take whatever action the disclosing Party
may deem to be appropriate to protect the confidentiality of the Confidential
Information.

11.1.3    Except as set forth above, each Party agrees that it shall provide or
permit access to Confidential Information of the other Party only to (i) the
receiving Party’s attorneys, independent accountants and financial advisors for
the sole purpose of enabling such attorneys, independent accountants and
financial advisors to provide advice to the receiving Party, (ii) the receiving
Party’s Affiliates, directors, officers, employees, consultants, advisors and
permitted subcontractors, sublicensees and subdistributors, and to the
directors, officers, employees, consultants, advisors and permitted
subcontractors, sublicensees and subdistributors of such Affiliates, who have a
need to know such Confidential Information to assist the receiving Party with
the activities contemplated or required of it by this Agreement, and (iii) bona
fide potential sublicensees, potential investors and potential acquirers in
connection with due diligence or similar investigations following either (a) the
identification of any such Third Parties to Lilly and Lilly providing its
consent to such disclosure or (b) no less than, on a case-by-case basis two
(2) circulations of a term sheet between Licensee and any such Third Party;
provided that in each case the Person to whom Confidential Information is being
disclosed is subject to obligations of confidentiality and non-use with respect
to such Confidential Information substantially similar to the obligations of
confidentiality and nonuse of the receiving Party pursuant to this Section 11.1;
and provided further, that each Party shall remain responsible for any failure
by its attorneys, independent accountants and financial advisors, Affiliates,
and its and its Affiliates’ respective directors, officers, employees,
consultants, advisors, permitted subcontractors, sublicensees and
subdistributors, potential sublicensees, potential investors and potential
acquirers to treat such Confidential Information as required under this
Section 11.1.

For clarity, either Party may disclose without any limitation such Party’s U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions relating to such Party that are based on or derived from this
Agreement, as well as all materials of any kind (including opinions, other tax
analyses, or a complete copy of this Agreement and any amendments thereto)
relating to such tax treatment or tax structure, except to the extent that
nondisclosure of such matters is reasonably necessary in order to comply with
applicable securities laws.

11.1.4    Each Party acknowledges that a Party in breach of any of its
obligations under this Section 11.1 shall cause the non-breaching Party
irreparable harm, for which monetary damages will be an inadequate remedy.
Therefore, notwithstanding anything to the contrary in

 

52



--------------------------------------------------------------------------------

this Agreement in the event of any such breach, the non-breaching Party shall be
entitled, in addition to any other remedy available to it under this Agreement,
at law or in equity, to injunctive relief, including an accounting for profits,
specific performance of the terms hereof and other equitable relief for such
breach, without the posting of bond or other security.

11.2    Publicity. Any press releases or other public statements or disclosures
regarding the subject matter of this Agreement shall be subject to the express
prior written consent of each of the Parties; provided that a disclosure shall
be permitted without the other Party’s consent to the extent that it does not
contain information beyond that included in a prior disclosure approved in
writing by both Parties. Notwithstanding the foregoing any disclosure that is
required by Applicable Law or the rules of the U.S. Securities and Exchange
Commission or any securities exchange, as reasonably advised by the disclosing
Party’s counsel, may be made without the prior consent of the other Party,
although, prior to any such legally required disclosure by Licensee, Licensee
shall give Lilly prompt notice and an opportunity to comment on the proposed
disclosure.

11.3    Securities Filings. In the event Licensee proposes to file with the U.S.
Securities and Exchange Commission or the securities regulators of any state or
other jurisdiction under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, or any other applicable securities law a
registration statement or any other disclosure document that describes or refers
to this Agreement, Licensee shall notify Lilly of such intention and shall
provide Lilly with a copy of relevant portions of the proposed filing not less
than three (3) Business Days prior to such filing (or such shorter period of
time as may be required in the circumstances, and any revisions to such portions
of the proposed filing a reasonable time prior to the filing thereof), and shall
use reasonable efforts to obtain confidential treatment of any information
concerning Lilly that Lilly requests be kept confidential, consistent with
Licensee’s disclosure obligations under applicable securities laws. For clarity,
Lilly may, at its discretion, file with the U.S. Securities and Exchange
Commission or the securities regulators of any state or other jurisdiction under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other applicable securities law a registration statement or any
other disclosure document which describes or refers to this Agreement.

11.4    Publications. Except for disclosures permitted under this Agreement and
the initial press release that was published following the Original Effective
Date in substantially the form attached hereto as Schedule 11.4, either Party,
its Affiliates, or their respective employee(s) or consultant(s) wishing to make
a publication related to the Product or which otherwise may reasonably contain
Know-How, or other intellectual property, of the other Party shall deliver to
such other Party a copy of the proposed written publication or an outline of an
oral disclosure at least thirty (30) days prior to submission for publication or
presentation. Notwithstanding the foregoing, the Parties acknowledge and agree
that Lilly may make any such public disclosures regarding the Compound as have
been planned as of the Original Effective Date.

11.5    Use of Names. Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
written consent of such other Party, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that

 

53



--------------------------------------------------------------------------------

subject to Section 11.4, either Party may use the name of the other Party in any
document filed with any Regulatory Authority or Governmental Authority,
including the Securities and Exchange Commission.

11.6    Unauthorized Disclosure of Confidential Information. Each Party shall
have a response plan in place for any disclosure of Confidential Information
that is not authorized or otherwise permitted under this Agreement. Such plan
shall include considerations of, among other things, notification, remediation
and retrieval. In the event that a Party becomes aware of an unauthorized
disclosure of Confidential Information, then such Party shall notify the other
Party promptly in writing.

11.7    Survival. The obligations and prohibitions contained in this ARTICLE 11
as they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of ten (10) years.

ARTICLE 12

TERM AND TERMINATION

12.1    Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this ARTICLE 12, shall remain in effect on
a Royalty Product-by-Royalty Product and country-by-country basis until the
expiration of the Royalty Term applicable to such Royalty Product and country
(the “Term”).

12.2    Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement upon
written notice to the other Party in the event that the other Party (the
“Breaching Party”) shall have materially breached this Agreement, which notice
shall describe such breach in reasonable detail and shall state the
non-breaching Party’s intention to terminate this Agreement. The Breaching Party
shall have ninety (90) days (thirty (30) days in the event of non-payment) after
written notice thereof was provided to the Breaching Party by the non-breaching
Party to remedy such default (the “Cure Period”); provided, however, that if any
breach is not curable within the Cure Period, such Cure Period shall be extended
for so long a period as the Breaching Party is making a bona fide effort to cure
such alleged material breach. If the alleged material breach relates to
non-payment of any amount due under this Agreement the Cure Period will be
tolled following notice of any such dispute pending resolution of any bona fide
dispute between the Parties as to whether such payment is due, and upon
determination of amount due, such payment will bear interest in accordance with
Section 7.9 dated back to the original date upon which such payment was due. It
is understood and agreed that during the pendency of such dispute, all of the
terms and conditions of this Agreement shall remain in effect and the Parties
shall continue to perform all of their respective obligations hereunder.
Termination shall become effective upon receipt of the written notice of
termination by the Breaching Party to be given within ten (10) days of the end
of such Cure Period if not cured prior to then.

12.3    Termination as a Result of Bankruptcy. Each Party shall have the right
to terminate this Agreement upon written notice (a) if the other Party files or
is the subject of the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings

 

54



--------------------------------------------------------------------------------

(provided that such termination shall be effective only if such proceeding is
not dismissed within ninety (90) days after the filing thereof), or (b) upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party.

12.4    Patent Challenge Termination by Lilly. Lilly will be permitted to
terminate this Agreement upon written notice to Licensee, effective upon
receipt, if Licensee or any of its Related Parties, directly or indirectly,
(i) initiate or request an interference or opposition proceeding with respect
to, (ii) make, file or maintain any claim, demand, lawsuit or cause of action to
challenge the validity or enforceability of, or (iii) oppose any extension of,
or the grant of a supplementary protection certificate with respect to, any
Lilly Patent. Notwithstanding the foregoing, nothing in this Section 12.4 will
either: (i) prevent Licensee or its Affiliates from asserting any defense or
counterclaim in an action for infringement of intellectual property brought by
Lilly or its Affiliates against Licensee or its Affiliates; or (ii) allow Lilly
to terminate this Agreement in the event Licensee or any of its Affiliates
asserts any such defense or counterclaim or otherwise responds in any such
action for infringement brought by Lilly or its Affiliates.

12.5    Termination Pursuant to Section 3.2.5. This Agreement may terminate in
accordance with Section 3.2.5 without any action required by either Party.

ARTICLE 13

EFFECTS OF EXPIRATION OR TERMINATION

13.1    Effect on Licenses.

13.1.1    Upon the expiration of this Agreement (but not the termination of this
Agreement) with respect to any given Product(s) and country(ies), the license
granted to Licensee in Section 2.1 with respect to such Product and country
shall survive, subject to becoming a non-exclusive license.

13.1.2    Upon the termination of this Agreement, in its entirety, all rights
and licenses granted to Licensee hereunder shall immediately terminate.

13.1.3    If Licensee has the right to terminate this Agreement pursuant to
Section 12.2 in connection with Lilly’s uncured material breach or default, then
Licensee may elect not to terminate this Agreement and may instead (i) elect to
keep this Agreement in full force and effect subject only to the milestone and
royalty payments due to Lilly under ARTICLE 7 being reduced by fifty percent
(50%) and (ii) terminate Lilly’s rights under Section 2.2, including all
licenses granted thereunder and any corresponding sections related thereto.

13.2    Program Transition. In the event of any termination of this Agreement,
in its entirety, or with respect to any given Product(s) and country(ies), the
Parties will work together in good faith to determine and implement reasonable
wind-down procedures with respect to relevant Product and Compound-related
activities ongoing at the time of such termination; provided, that Licensee
shall remain responsible for conducting the HHBB Study through to completion.
Without limiting the forgoing, upon any termination of this Agreement prior to
its

 

55



--------------------------------------------------------------------------------

expiration, Licensee hereby assigns to Lilly Licensee’s and its Affiliates’
entire right, title and interest in and to any and all data and/or intellectual
property rights owned by any of them that (a) relates to Product and/or Compound
(including any patents or patent applications claiming or covering or including
the same) or (b) arising out of the performance of the HHBB Study. Licensee
shall provide any assistance reasonably requested by Lilly in connection with
documenting such assignment, including providing Lilly with copies of any and
all such data. In the event that an assignment of such intellectual property
rights by Licensee to Lilly is not practicable (due to, e.g., rules and
regulations applicable to such patent rights where they exist), Licensee shall
grant to Lilly a worldwide, exclusive license under, in and to such intellectual
property rights for any and all purposes.

13.3    Accrued Rights. Expiration or termination this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to the effective date of such expiration or termination. Such
expiration or termination will not relieve a Party from obligations that are
expressly indicated to survive the expiration or termination of this Agreement.

13.4    Survival. Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: ARTICLES: 1 (to the extent necessary to give meaning to other
surviving provisions), 10, 11, 13 (to the extent applicable), and 15 and
Sections: 2.3.1, 3.4, 3.6, 4.3, 4.4, 7.2 and 7.5 through 7.10, inclusive (with
respect to relevant sales prior to the effective date of expiration or
termination). Except as set forth in this ARTICLE 13 or otherwise expressly set
forth herein, upon expiration or termination of this Agreement all other rights
and obligations of the Parties shall cease.

13.5    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Lilly and Licensee are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of title 11 of the United States Code (the
“U.S. Bankruptcy Code”) or any analogous provision or law in any other country
or jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code or any analogous provision or law in any
other country or jurisdiction. The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the U.S. Bankruptcy Code or any analogous
provision or law in any other country or jurisdiction. The Parties further agree
that, in the event of the commencement of a bankruptcy case by or against a
Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code or any
analogous provision or law in any other country or jurisdiction, (a) the other
Party shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any intellectual property licensed to such other Party and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it (x) upon any such
commencement of a bankruptcy case upon such other Party’s written request
therefore, unless the Bankrupt Party elects to continue to perform all of its
obligations under this Agreement or (y) if not delivered under clause (x),
following the rejection of this Agreement by the Bankrupt Party upon written
request therefore by the other Party and (b) the Bankrupt Party shall not
unreasonably interfere with the other Party’s rights to intellectual property
and all embodiments of intellectual property, and shall assist and not
unreasonably interfere with the other Party in obtaining intellectual property
and all embodiments of intellectual property from

 

56



--------------------------------------------------------------------------------

another entity. The “embodiments” of intellectual property includes all
tangible, intangible, electronic or other embodiments of rights and licenses
hereunder, including all compounds and products embodying intellectual property,
Products, filings with Regulatory Authorities and related rights and Lilly
Know-How in the case that Lilly is the Bankrupt Party and Licensee Know-How in
the case Licensee is the Bankrupt Party.

ARTICLE 14

DISPUTE RESOLUTION

The Parties recognize that, from time to time, disputes, controversies or claim
may arise which stem from or are related to a Party’s respective rights or
obligations under this Agreement or a Party’s actual or alleged breach of this
Agreement (a “Dispute”). It is the desire of the Parties to establish procedures
to facilitate the resolution of Disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to arbitration or
litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this ARTICLE 14 if and when a Dispute arises under this
Agreement, subject to Section 15.11.2. If the Parties are unable to resolve any
Dispute within thirty (30) days after such Dispute is submitted to it, either
Party may, by written notice to the other Party, have such dispute referred to
Designated Officers of each Party for attempted resolution. If the Designated
Officers cannot reach resolution of the Dispute within thirty (30) days after
such referral, the Dispute shall be referred to the Parties’ designated
executive officers or their delegates for attempted resolution. In the event the
designated executive officers or their delegates are not able to resolve such
Dispute within such thirty (30) day period after receipt of written notice, then
each Party is free to pursue any remedy at law or in equity available to such
Party.

ARTICLE 15

MISCELLANEOUS

15.1    Entire Agreement; Amendment. This Agreement, together with the Schedules
and Exhibits hereto, contains the entire understanding of the Parties with
respect to the subject matter hereof. Any other express or implied agreements
and understandings, negotiations, writings and commitments, either oral or
written, in respect to the subject matter hereof are superseded by the terms of
this Agreement. The Schedules and Exhibits to this Agreement are incorporated
herein by reference and shall be deemed a part of this Agreement. This Agreement
may be amended, or any term hereof modified, only by a written instrument duly
executed by authorized representatives of each of the Parties.

15.2    Force Majeure. No Party shall be liable for any failure to perform, or
be considered in breach of, its obligations under this Agreement (other than
obligations to make payments of money) to the extent such performance has been
delayed, interfered with or prevented by an event of Force Majeure, and the
obligations of such Party under this Agreement (other than obligations to make
payments of money) whose performance is affected by Force Majeure shall be
suspended during, but not longer than, the continuance of the event of Force
Majeure. Any Party that experiences an event of Force Majeure shall provide
prompt notice of such event to the other Party, including and an estimate of the
likely period of time during which its performance will be affected, and shall
use reasonable efforts to remove the condition

 

57



--------------------------------------------------------------------------------

constituting Force Majeure. In the event of a prolonged condition of Force
Majeure that makes it unreasonable to continue to perform other activities then
being performed by the Parties and their Affiliates pursuant to this Agreement,
the Parties shall consult directly or through the appropriate Committees and may
appropriately scale back their respective activities in order to avoid waste or
inappropriate usage of resources under the circumstances, and neither Party
shall be liable for any such reasonable scale back, or be considered in breach
of its obligations under this Agreement (other than obligations to make payments
of money to the other Party) as a result of such reasonable scale back.

15.3    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail, postage prepaid (which notice shall be
effective five (5) Business Days after such mailing); express delivery service
(which notice shall be effective on the first Business Day after delivery to
such service); or personally delivered to the appropriate addresses (which
notice shall be effective upon delivery to such addresses) set forth below or to
such other addresses or numbers for a Party as such Party may inform the other
Party by giving five (5) Business Days’ prior written notice:

 

If to Lilly:    Eli Lilly and Company    Lilly Corporate Center    Indianapolis,
Indiana 46285    Attention: President, Oncology Business Unit    Fax: (317)
276-9574 With copies to (which shall not constitute notice):    Eli Lilly and
Company    Lilly Corporate Center    Indianapolis, Indiana 46285    Attention:
General Counsel    Fax: (317) 433-3000    Eli Lilly and Company    Lilly
Corporate Center    Indianapolis, Indiana 46285    Attention: General Counsel,
Oncology Business Unit    Fax: (317) 433-3000 If to Licensee:    Ignyta, Inc.   
4545 Towne Centre Court    San Diego, California 92121    Attention: Chief
Executive Officer    Fax: (858) 255-5960

 

58



--------------------------------------------------------------------------------

With copies to (which shall not constitute notice):   

Ignyta, Inc.

4545 Towne Centre Court

San Diego, California 92121

Attention: General Counsel

Fax: (858) 255-5960

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attention: Cheston J. Larson, Esq.

Fax: (858) 523-5450

15.4    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment or transfer without the
other Party’s written consent to any of its Affiliates (but only for so long as
such Person is and remains an Affiliate of such Party, it being agreed that such
Party shall cause such assignment to terminate prior to such time, if any, as
such Person ceases to be an Affiliate of such Party). For clarity, either of the
Parties may, without the other Party’s written consent, assign its rights and
obligations under this Agreement to any Third Party in connection with a Change
of Control involving such Party and such Third Party; provided, that in the
event Licensee undergoes such a Change of Control, (i) Licensee shall provide
prompt notice to Lilly, which such notice shall include the applicable Third
Party’s name, (ii) the effectiveness of such assignment shall be contingent upon
[***], and (iii) “Licensee Technology” (and relatedly, “Licensee Know-How” and
“Licensee Patent”, as applicable) shall exclude any Know-How or Patents of such
Third Party assignee that existed prior to the consummation of such Change of
Control, provided that if any such pre-existing Patent of such Third Party
assignee generically or specifically claims the composition of matter or any
method of use of Taladegib or any other Compound (a “Compound-Specific Assignee
Patent”), then, effective upon the consummation of such Change of Control and by
virtue of such Third Party assignee’s assumption of this Agreement as described
in the next sentence, such Third Party assignee hereby grants (and Ignyta shall
so cause such Third Party to grant) Lilly a non-exclusive, worldwide,
royalty-free license, with the right to sublicense, under such Compound-Specific
Assignee Patent, to Develop, Manufacture, have Manufactured, and Commercialize
Lilly Products for the life of such Compound-Specific Assignee Patent, subject
to the provisos set forth in Section 2.2 of this Agreement (and, for clarity,
any license granted under this Section 15.4 includes the right for Lilly to
Develop, Manufacture, have Manufactured, and Commercialize a Compound for
formulation with a Lilly Target Molecule in a final dosage form). Any permitted
successor or assignee of rights or obligations hereunder shall, in a writing
delivered to the other Party, expressly assume the performance of such rights or
obligations, including all payment obligations. Except as set forth in the
immediately preceding sentence, in

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

59



--------------------------------------------------------------------------------

the event of an assignment or transfer as permitted above in this Section 15.4,
if this Agreement is assigned or transferred to an Affiliate, the assigning or
transferring Party shall remain responsible (jointly and severally) with such
Affiliate for the performance of such assigned or transferred obligations,
including all payment obligations. Any assignment or transfer, or attempted
assignment or transfer, by either Party in violation of the terms of this
Section 15.4 shall be null and void and of no legal effect. This Agreement shall
be binding on, and inure to the benefit of, each Party, its successors and
permitted assigns.

15.5    Offset Rights. Notwithstanding anything to the contrary in this
Agreement, neither Party may, at any time or for any reason, offset any payments
due to the other Party or its Affiliates under this Agreement.

15.6    Severability. If any one (1) or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, such provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

15.7    Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under Applicable
Law.

15.8    Ambiguities; No Presumption. Each of the Parties acknowledges and agrees
that this Agreement has been diligently reviewed by and negotiated by and
between them, that in such negotiations each of them has been represented by
competent counsel and that the final agreement contained herein, including the
language whereby it has been expressed, represents the joint efforts of the
Parties hereto and their counsel. Accordingly, in interpreting this Agreement or
any provision hereof, no presumption shall apply against any Party hereto as
being responsible for the wording or drafting of this Agreement or any such
provision, and ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

15.9    Headings. The headings for each ARTICLE and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

15.10    Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any

 

60



--------------------------------------------------------------------------------

person shall be construed to include the person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to ARTICLES, Sections,
Exhibits or Schedules shall be construed to refer to ARTICLES, Sections,
Exhibits or Schedules of this Agreement, and references to this Agreement
include all Exhibits and Schedules hereto, (h) the word “notice” means notice in
writing (whether or not specifically stated) and shall include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree”, “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding instant
messaging), (j) references to any specific law, rule or regulation, or article,
section or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof, and (k) the term “or” shall be interpreted in the inclusive sense
commonly associated with the term “and/or.”

15.11    Governing Law; Equitable Relief; and Jurisdiction.

15.11.1     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state, other than Section 5-1401 of
the New York General Obligations Applicable Law; provided that any matters
relating to the construction or effect of any patent will be governed by the
patent laws of the United States. This Agreement was prepared in the English
language, which language shall govern the interpretation of, and any dispute
regarding, the terms of this Agreement.

15.11.2     Equitable Relief. Notwithstanding anything in this Agreement to the
contrary, each Party shall have the right to seek injunctive or other equitable
relief from a court of competent jurisdiction pursuant to Section 15.11.3 that
may be necessary to avoid irreparable harm or to maintain the status quo.

15.11.3     Jurisdiction. Each Party (a) irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and the Supreme Court of the State of New York, New York County
(collectively, the “Courts”), for purposes of any action, suit or other
proceeding arising out of this Agreement, (b) agrees not to raise any objection
at any time to the laying or maintaining of the venue of any such action, suit
or proceeding in any of such Courts, and (c) irrevocably waives any claim that
such action, suit or other proceeding has been brought in an inconvenient forum
and further irrevocably waives the right to object, with respect to such action,
suit or other proceeding, that such Courts do not have any jurisdiction over
such Party. Each Party further agrees that service or any process, summons,
notice or document by U.S. registered mail to such Party’s notice address
provided for in this Agreement shall be effective service of process for any
action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 15.11.3. Notwithstanding the
forgoing, nothing contained in this Agreement will deny any Party the right to
seek injunctive relief or other equitable relief from a court of competent
jurisdiction applying

 

61



--------------------------------------------------------------------------------

the laws of the court in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any other ongoing proceeding.

15.12    No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.13    No Third Party Beneficiaries. No person or entity other than Licensee,
Lilly and their respective Affiliates, successors and permitted assignees
hereunder, shall be deemed an intended beneficiary hereunder or have any right
to enforce any obligation of this Agreement.

15.14    Independent Contractors. It is expressly agreed that Licensee and Lilly
shall be independent contractors and that the relationship between Licensee and
Lilly shall not constitute a partnership, joint venture or agency. Neither
Licensee nor Lilly shall have the authority to make any statements,
representations, or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of such other
Party.

15.15    Counterparts; Facsimile Signatures. This Agreement may be executed in
three (3) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one (1) and the same instrument. This
Agreement may be executed by delivery of electronically scanned copies of
original signatures delivered by facsimile or electronic mail, and such
signatures shall be deemed to bind each Party as if they were original
signatures.

15.16    Release of Claims. Upon execution of this Agreement, each Party, on its
own behalf and on behalf of any and all of its heirs, assigns, predecessors,
successors, agents, attorneys, representatives, employers, employees,
affiliates, and partners of any kind (each herein a “Releasor” and all
collectively “Releasors”), hereby forever releases, discharges, and acquits the
other Party, and any and all of each of its members, partners of any kind,
parent entities, subsidiaries, affiliates, related companies, agents, attorneys,
representatives, managers, officers, directors, employees, heirs, assigns,
predecessors, and successors, and each of them (each herein, a “Releasee” and
all collectively “Releasees”), of and from the Released Claims. Each Party
acknowledges that it has read, considered and understood the provisions and
significance of Section 1542 of the California Civil Code, which presently
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Each Party expressly waives any and all rights that it or any other Releasor has
or may have under Civil Code § 1542, as now worded or hereafter amended, with
respect to the Released Claims. In connection with this waiver, each Party
acknowledges that it is aware that it or other Releasors may hereafter discover
claims presently unknown or unsuspected or facts in addition to or different
from those which it or other Releasors now know or believe to be true with
respect

 

62



--------------------------------------------------------------------------------

to the Released Claims. Nevertheless, that Party intends by this Agreement to
release fully, finally, and forever the Released Claims. It is expressly
understood and agreed that this waiver of Civil Code §1542 and the releases set
forth herein are material terms of this Agreement, and were negotiated between
the Parties. Without limiting the foregoing, each Party acknowledges and agrees
that this Agreement shall only release such Party from claims that the other
Party may have related to the Original Agreement and each Party reserves all
rights and remedies that may be available to it related to, or arising out of,
other interactions and agreements between the Parties except solely for the
Original Agreement.

[Signature Page Follows]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date first written above.

 

IGNYTA, INC.     ELI LILLY AND COMPANY By:  

/s/ Jonathan E. Lim

    By:  

/s/ Susan Mahony

Name:  

Jonathan E. Lim

    Name:  

Susan Mahony

Title:  

President and CEO

    Title:  

President Lilly Oncology



--------------------------------------------------------------------------------

Schedule 1.48

Lilly Compound Patents

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Schedule 1.89

Taladegib Chemical Structure

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Schedule 2.1

Third Party Contracts for On-Going Studies

[***]

[***]

[***]

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Schedule 7.1

Share Issuance Agreement

IGNYTA, INC.

SHARE ISSUANCE AGREEMENT

THIS SHARE ISSUANCE AGREEMENT (this “Agreement”) is entered into as of
November 6, 2015 (the “Effective Date”), by and between Ignyta, Inc., a Delaware
corporation (the “Company”), and Eli Lilly and Company, an Indiana corporation
(the “Investor”).

WHEREAS, simultaneously herewith, the Company and the Investor are entering into
a License, Development and Commercialization Agreement (the “License
Agreement”), pursuant to which the Investor is licensing certain technologies to
the Company; and

WHEREAS, simultaneously herewith, the Company and the Investor are entering into
a Stock Purchase Agreement (the “Stock Purchase Agreement”), whereby the
Investor will purchase 1,500,000 shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), for an aggregate purchase price of
$30,000,000.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties to this Agreement hereby agree as follows:

1. Share Issuance; License Agreement. Pursuant to Section 7.1 of the License
Agreement, the Company hereby agrees to issue and deliver to the Investor
1,213,000 shares of Common Stock (the “Stock”) within two (2) business days (as
defined below) of the Effective Date (such date the Stock is issued and
delivered to the Investor, the “Closing Date”).

2. Investor Representations. The Investor hereby represents and warrants as of
the Closing Date to the Company as follows (unless as of a specific date
therein):

(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement and performance by the Investor of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate or
similar action, as applicable, on the part of the Investor. This Agreement has
been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. The Investor has not
been organized for the specific purpose of purchasing the Stock and is not
prohibited from doing so.

(b) Own Account. The Investor understands that the shares of Stock are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any applicable state securities law,
and is acquiring the Stock as principal for its own account and not with a view
to or for distributing or reselling such Stock or



--------------------------------------------------------------------------------

any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Stock in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Stock in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Investor’s right to sell the Stock in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Stock hereunder in the ordinary course of its business.

(c) Investor Status. At the time the Investor was offered the Stock, it was, and
as of the date hereof it is either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. The Investor is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

(d) Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Stock, and has so evaluated the merits and
risks of such investment. The Investor is able to bear the economic risk of an
investment in the Stock and, at the present time, is able to afford a complete
loss of such investment.

(e) General Solicitation. The Investor is not purchasing the Stock as a result
of any advertisement, article, notice or other communication regarding the Stock
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar, or any other general
solicitation or general advertisement.

3. Legends; Stop Transfer.

(a) All certificates or book-entry statements for shares of the Stock shall bear
substantially the following legends:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

THE SHARES REPRESENTED HEREBY ARE SUBJECT TO AN AGREEMENT BY THE REGISTERED
HOLDER HEREOF NOT TO SELL OR

 

2



--------------------------------------------------------------------------------

OTHERWISE TRANSFER SUCH SECURITIES (THE “MARKET STAND-OFF”) FOR A PERIOD OF SIX
MONTHS AFTER NOVEMBER 10, 2015 AND SUCH MARKET STAND-OFF SHALL REMAIN IN EFFECT
THROUGH AND INCLUDING MAY 10, 2016.

(b) In addition, the Company or its transfer agent shall make a notation
regarding the restrictions on transfer of the Stock in its stockbooks and
records, and shares of the Stock shall be transferred on the books of the
Company or its transfer agent only if transferred or sold pursuant to an
effective registration statement under the Securities Act covering such shares
or pursuant to an exemption from such registration requirements.

4. Market Stand-Off. The Investor hereby agrees that it will not for a period
ending six (6) months after the Closing Date:

(a) Offer, pledge, sell, contract to sell, sell any options or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of any shares of the
Company’s Common Stock or other equity securities of the Company whether now
owned or hereafter acquired by the Investor or with respect to which the
Investor has or hereafter acquires the power of disposition, in each case, other
than to the Investor or its affiliates; and

(b) Purchase or otherwise acquire any additional Company Common Stock or other
equity securities of the Company; provided, however, that the Investor may
purchase additional shares of the Company’s Common Stock or other equity
securities of the Company directly from the Company.

5. Company Representations. The Company hereby certifies that the
representations and warranties of the Company contained in the Stock Purchase
Agreement are true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
as such term is defined in the Stock Purchase Agreement) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date thereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined only as of that
specified date in all respects).

6. Delaware Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Delaware in each case
located in the City of Dover and County of Kent. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Dover, County of Kent for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim

 

3



--------------------------------------------------------------------------------

that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

7. Notice. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (Pacific Time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a business day
or later than 5:30 p.m. (Pacific Time) on any business day, (c) the second
(2nd) business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, (d) upon actual receipt by the party to
whom such notice is required to be given, or (e) if delivered by e-mail, upon
the sending thereof so long as a copy of the same is also sent by one of the
other means set forth in subclauses (a)-(d). The address for such notices and
communications shall be as set forth on the signature pages attached hereto or
such other address as the party to whom notice is to be given may have furnished
to the other party in writing in accordance herewith. “Business day” shall mean
any day other than a day on which banking institutions in the State of Delaware
are legally closed for business.

8. Successors. The provisions of this Agreement shall be binding upon and accrue
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Share Issuance
Agreement as of the Effective Date.

 

COMPANY:     INVESTOR: IGNYTA, INC.,     ELI LILLY AND COMPANY, a Delaware
corporation     an Indiana corporation By:       By:    

 

     

 

Name:   Jonathan E. Lim, M.D.     Name:   Title:   President and Chief Executive
Officer     Title:   Address:   11111 Flintkote Avenue     Address:     San
Diego, California 92121       Fax:   (858) 255-5960     Fax:   Email:  
jl@ignyta.com     Email:  

 

With copies to (which shall not constitute notice):     With a copy to (which
shall not constitute notice): Ignyta, Inc.     Eli Lilly and Company 11111
Flintkote Avenue     Lilly Corporate Center San Diego, California 92121    
Indianapolis, Indiana 46285 Attn: Matthew W. Onaitis, Esq.     Attn: Joseph
Marxer Fax: (858) 255-5960     Fax: (317) 433-6610 Email: mo@ignyta.com    
Email: marxer_joseph_h@lilly.com Latham & Watkins LLP     12670 High Bluff Drive
    San Diego, CA 92130     Attn: Cheston J. Larson, Esq.     Fax:
(858) 523-5450     Email: cheston.larson@lw.com    

[Signature Page to Share Issuance Agreement]



--------------------------------------------------------------------------------

Schedule 11.4

Initial Press Release

 

LOGO [g309099ex102logo.jpg]

Ignyta Announces Acquisition of Exclusive Rights

to Taladegib Oncology Program from Lilly

 

  •   Exclusive license of Phase 1 clinical development program with compelling
proof-of- concept data

 

  •   Concurrent $30 million equity investment in Ignyta by Lilly

 

  •   Lilly to maintain certain rights to develop and commercialize taladegib in
combination with other Lilly compounds

 

  •   Ignyta to host conference call and simultaneous webcast to discuss the
transaction at 8:00 am ET (5:00 am PT) on Monday, November 9, 2015

SAN DIEGO, November 8, 2015 – Ignyta, Inc. (Nasdaq: RXDX) (“Ignyta”), a
precision oncology biotechnology company, today announced the exclusive license
of worldwide rights relating to Eli Lilly and Company’s taladegib oncology
development program in exchange for an upfront payment of $2.0 million in cash
and the issuance to Lilly of [    ] million shares of Ignyta’s common stock.
Taladegib is a potent, orally bioavailable small molecule hedgehog/smoothened
antagonist that has achieved clinical proof-of-concept and a recommended Phase 2
dose based on results from prior clinical studies. Ignyta also licensed
exclusive worldwide rights to the topical formulation of taladegib, which is a
late preclinical program being developed for the potential treatment of patients
with superficial and nodular basal cell carcinoma.

Concurrently with the license, Ignyta entered into a stock purchase agreement
with Lilly under which Lilly will purchase a further 1.5 million shares of
Ignyta common stock at a price of $20 per share in a private placement. Lilly
has agreed not to sell or otherwise transfer any of the shares acquired from
Ignyta until May 6, 2016, and Ignyta is required to register the resale of the
shares issued to Lilly with the Securities and Exchange Commission (SEC) prior
to such date.

Under the license agreement, Ignyta is obligated to pay to Lilly development and
sales milestones related to taladegib products totaling up to approximately $38
million (a portion of which may be paid in Ignyta equity), along with royalties
on net sales of taladegib products. Ignyta also granted back to Lilly
non-exclusive rights to develop and commercialize taladegib-containing products
in combination with certain Lilly compounds. Lilly is obligated to pay to Ignyta
a royalty on net sales of such combination products it commercializes. Further
financial terms were not disclosed.

“We are pleased to be working with Ignyta to further the development of
taladegib and explore its potential to help patients across multiple tumor
types,” said Richard Gaynor, M.D., senior



--------------------------------------------------------------------------------

LOGO [g309099ex102logo.jpg]

 

vice president, product development and medical affairs for Lilly Oncology.
“Lilly continues to raise the bar on innovation by leveraging external
relationships and expertise. Moreover, we are looking forward to working with
Ignyta on potential combination therapies with other Lilly compounds”.

“The exclusive license of this clinical program with demonstrated compelling
Phase 1 activity from Lilly is well aligned with our strategic vision of
developing first-in-class and/or best-in-class therapeutics that can potentially
eradicate residual disease in precisely defined patient populations,” said
Jonathan Lim, M.D., Chairman and CEO of Ignyta. “This new targeted oncology
program is a hedgehog/smoothened antagonist that complements our pipeline well
and provides us with exciting potential monotherapy and combination therapy
approaches across multiple solid tumor indications. We are grateful to Lilly for
sharing Ignyta’s precision oncology vision and recognizing the strong strategic
fit of taladegib with our pipeline and capabilities, which led to its $30
million investment in the company.”

Ignyta Slide Deck and Conference Call

Ignyta has posted a slide presentation relating to the Lilly transaction, its
new development program, the concurrent equity financing and its third quarter
2015 company highlights and financial results on the Investors page of the
company’s website at http://investor.ignyta.com. On Monday, November 9, 2015,
Ignyta will host a conference call with interested parties beginning at 8:00
a.m. ET (5:00 a.m. PT) to discuss the transactions and related matters. A live
webcast of the conference call will be available online on the Investors page of
the company’s website at http://investor.ignyta.com. The call will also be
archived and accessible at that site for one year. Alternatively, callers may
participate in the conference call by dialing (888) 734-0328 (domestic) or
[(678) 894-3054] (international), and entering passcode 75823674.

Discussion during the conference call may include forward-looking statements
regarding such topics as, but not limited to, Ignyta’s development plans for its
new product candidate, its other product candidates and discovery programs, the
company’s financial status, and any comments the company may make about its
future plans or prospects in response to questions from participants on the
conference call.

About Ignyta, Inc.

Ignyta, Inc., located in San Diego, California, is a precision oncology
biotechnology company pursuing an integrated therapeutic (Rx) and companion
diagnostic (Dx) strategy for treating cancer patients. The company’s goal with
this Rx/Dx approach is to discover, develop and commercialize new drugs that
target activated cancer genes and pathways for the customized treatment of
cancer. It aims to achieve this goal by pairing each of its product candidates
with



--------------------------------------------------------------------------------

LOGO [g309099ex102logo.jpg]

 

biomarker-based companion diagnostics that are designed to identify, at the
molecular level, the patients who are most likely to benefit from the precisely
targeted drugs the company develops. For more information, please visit:
www.ignyta.com.

Lilly Forward-Looking Statement

This press release contains forward-looking statements about the benefits of
collaboration between Lilly and Ignyta. It reflects Lilly’s and Ignyta’s current
beliefs; however, as with any such undertaking, there are substantial risks and
uncertainties in the process of implementing the transaction and in drug
development and commercialization. There is no guarantee that Lilly will realize
the expected benefits of the transaction, that product will be approved by the
FDA on the anticipated timeline or at all, that product will be/will continue to
be commercially successful, or that collaborator’s pipeline will yield
commercially successful products. For further discussion of these and other
risks and uncertainties, please see Lilly’s latest Forms 10-Q and 10-K filed
with the U.S. Securities and Exchange Commission. The companies undertake no
duty to update forward-looking statements.

Ignyta Forward-Looking Statements

This press release contains forward-looking statements about Ignyta as that term
is defined in Section 27A of the Securities Act of 1933 and Section 21E of the
Securities Exchange Act of 1934. Statements in this press release that are not
purely historical are forward-looking statements. Such forward-looking
statements include, among other things, references to the development of
Ignyta’s new or other product candidates, the potential advantages and
first-in-class or best-in- class nature of these drug programs and the potential
for Ignyta to establish a leadership position in oncology personalized medicine
and provide benefit to cancer patients. Actual results could differ from those
projected in any forward-looking statements due to numerous factors. Such
factors include, among others, the inherent uncertainties associated with
developing new products or technologies and operating as a development stage
company; regulatory developments in the United States and foreign countries;
Ignyta’s ability to develop, complete preclinical studies and clinical trials
for, obtain approvals for and commercialize any of its product candidates;
changes in Ignyta’s plans to develop and commercialize its product candidates;
the potential for final results of ongoing clinical trials of Ignyta’s product
candidates, or any future clinical trials of Ignyta’s product candidates, to
differ from preliminary or expected results; Ignyta’s ability to raise any
additional funding it will need to continue to pursue its business and product
development plans; Ignyta’s ability to obtain and maintain intellectual property
protection for its product candidates; the potential for the company to fail to
maintain the CLIA registration of its diagnostic laboratory or to fail to
achieve full CLIA accreditation of such laboratory; the loss of key scientific
or management personnel;



--------------------------------------------------------------------------------

LOGO [g309099ex102logo.jpg]

 

competition in the industry in which Ignyta operates; and market conditions.
These forward-looking statements are made as of the date of this press release,
and Ignyta assumes no obligation to update the forward-looking statements, or to
update the reasons why actual results could differ from those projected in the
forward-looking statements. Investors should consult all of the information set
forth herein and should also refer to the risk factor disclosure set forth in
the reports and other documents the company files with the SEC available at
www.sec.gov, including without limitation Ignyta’s Annual Report on Form 10-K
for the year ended December 31, 2014 and subsequent Quarterly Reports on
Form 10-Q.